Exhibit 10.9

EXECUTION

FUTURE SPREAD AGREEMENT FOR GNMA MORTGAGE LOANS

by and between

NATIONSTAR MORTGAGE LLC

(Seller)

and

NIC MSR VII LLC

(Purchaser)

Dated and effective as of May 13, 2012



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

     1   

Section 1.01

   Definitions      1   

Section 1.02

   General Interpretive Principles      12   

ARTICLE II ITEMS TO BE DELIVERED

     12   

Section 2.01

   Items to be Delivered      12   

Section 2.02

   Grant of Security Interest      14   

ARTICLE III REPLACEMENT OF MORTGAGE LOANS

     14   

Section 3.01

   Refinancing and Substitution of Mortgage Loans      14   

Section 3.02

   Criteria for Mortgage Loans      15   

Section 3.03

   Refinancing Incentives      16   

Section 3.04

   Selection Procedures      17   

Section 3.05

   Assignment of Future Excess Servicing Spread      19   

ARTICLE IV PAYMENTS AND DISTRIBUTIONS

     19   

Section 4.01

   Purchase Price      19   

Section 4.02

   Payments by Purchaser      19   

Section 4.03

   Accounts      19   

Section 4.04

   Priority of Payments      22   

Section 4.05

   Withdrawals from the Future Spread Reserve Account      23   

Section 4.06

   Payment to Seller of Base Servicing Fee      23   

Section 4.07

   Correction of Principal Balance Error      24   

Section 4.08

   Intent and Characterization      24   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER

     24   

Section 5.01

   Due Organization and Good Standing      24   

Section 5.02

   Authority and Capacity      25   

Section 5.03

   Owner Consents      25   

Section 5.04

   Title to the Mortgage Servicing Rights      25   

Section 5.05

   Effective Agreements      25   

Section 5.06

   No Accrued Liabilities      26   

Section 5.07

   Seller/Servicer Standing      26   

Section 5.08

   MERS Membership      26   

Section 5.09

   Owner Set-off Rights      26   

Section 5.10

   Ability to Perform; Solvency      26   

Section 5.11

   Obligations with Respect to Origination      27   

Section 5.12

   Purchase of Mortgage Servicing Rights      27   

Section 5.13

   No Actions      27   

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE LOANS AND SERVICING

     27   

Section 6.01

   Servicing Agreements; Applicable Laws      27   

Section 6.02

   Related Escrow Accounts      27   

Section 6.03

   No Purchaser Responsibility      28   

Section 6.04

   Location of Credit Files      28   

Section 6.05

   Representations Concerning the Future Excess Servicing Spread      28   

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER

     29   

Section 7.01

   Due Organization and Good Standing      29   

Section 7.02

   Authority and Capacity      29   

Section 7.03

   Effective Agreements      29   

Section 7.04

   Sophisticated Investor      29   

Section 7.05

   No Actions      30   

ARTICLE VIII SELLER COVENANTS

     30   

Section 8.01

   Servicing Obligations      30   

Section 8.02

   Cooperation; Further Assurances      30   

Section 8.03

   Financing Statements      31   

Section 8.04

   Supplemental Information      31   

Section 8.05

   Access to Information      31   

Section 8.06

   Home Affordable Modification Program      31   

Section 8.07

   Distribution Date Data Tapes and Reports      32   

Section 8.08

   Financial Statements and Officer's Certificates      34   

Section 8.09

   Monthly Management Calls      34   

Section 8.10

   Timely Payment of Owner Obligations      34   

Section 8.11

   Servicing Agreements      34   

Section 8.12

   Transfer of Mortgage Servicing Rights      35   

Section 8.13

   Consents to Transaction Documents      35   

Section 8.14

   Accounts      35   

Section 8.15

   Notification of Certain Events      35   

Section 8.16

   Financing; Pledge of Future Excess Servicing Spread      35   

Section 8.17

   Existence, etc      36   

Section 8.18

   Consent to Sub-Servicing      37   

Section 8.19

   Nonpetition Covenant      37   

Section 8.20

   Schedule of Mortgage Loans      37   

Section 8.21

   True Sale Opinion      37   

Section 8.22

   Valuation      37   

Section 8.23

   Material Documents      37   

Section 8.24

   Insurance      38   

Section 8.25

   Defense of Title      38   

Section 8.26

   Refinancing of Mortgage Loans      38   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

     38   

Section 9.01

   Correctness of Representations and Warranties      38   

Section 9.02

   Compliance with Conditions      38   

Section 9.03

   Corporate Resolution      38   

Section 9.04

   No Material Adverse Change      39   

Section 9.05

   Consents      39   

Section 9.06

   Delivery of Transaction Documents      39   

Section 9.07

   Certificate of Seller      39   

Section 9.08

   Opinions of Counsel      40   

Section 9.09

   Good Standing Certificate of Seller      40   

Section 9.10

   No Actions or Proceedings      40   

ARTICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     40   

Section 10.01

   Correctness of Representations and Warranties      40   

Section 10.02

   Compliance with Conditions      40   

Section 10.03

   Corporate Resolution      40   

Section 10.04

   No Material Adverse Change      40   

Section 10.05

   Certificate of Purchaser      41   

Section 10.06

   Good Standing Certificate of Purchaser      41   

ARTICLE XI INDEMNIFICATION

     41   

Section 11.01

   Indemnification by Seller      41   

Section 11.02

   Indemnification by Purchaser      43   

Section 11.03

   Other Rights      44   

ARTICLE XII MISCELLANEOUS

     44   

Section 12.01

   Costs and Expenses      44   

Section 12.02

   Confidentiality      44   

Section 12.03

   Broker’s Fees      45   

Section 12.04

   Relationship of Parties      45   

Section 12.05

   Survival of Representations and Warranties      45   

Section 12.06

   Notices      45   

Section 12.07

   Waivers      46   

Section 12.08

   Entire Agreement; Amendment      46   

Section 12.09

   Binding Effect      46   

Section 12.10

   Headings      47   

Section 12.11

   Applicable Law      47   

Section 12.12

   Incorporation of Exhibits      47   

Section 12.13

   Counterparts      47   

Section 12.14

   Severability of Provisions      47   

Section 12.15

   Assignment      48   

Section 12.16

   Termination      48   

Section 12.17

   Third Party Beneficiaries      48   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Form of Assignment Agreement

                     Annex A

Exhibit B – Example of Calculations of Maximum Retained Refinancing Loan Amounts

Exhibit C – Schedule of Mortgage Loans

Exhibit D – Seller’s Officer’s Certificate

Exhibit E – Purchaser’s Officer’s Certificate

Exhibit F – Location of Credit Files

Exhibit G – Form of Summary Remittance Report

Exhibit H – Form of Delinquency Report

Exhibit I – Form of Disbursement Report

Exhibit J – Seller Jurisdictions and Recording Offices

 

iv



--------------------------------------------------------------------------------

FUTURE SPREAD AGREEMENT FOR GNMA MORTGAGE LOANS

This FUTURE SPREAD AGREEMENT FOR GNMA MORTGAGE LOANS (as amended, restated, or
otherwise modified and in effect from time to time, this “Agreement”), dated as
of May 13, 2012 (the “Agreement Date”), is by and between NIC MSR VII LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Purchaser”), and Nationstar Mortgage LLC, a Delaware limited liability
company (together with its successors and assigns, the “Seller”) (the Purchaser
and the Seller will collectively be referred to as the “Parties” and each, a
“Party”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser have entered into the Current Excess Servicing
Spread Acquisition Agreement for GNMA Mortgage Loans, dated as of the date
hereof (as amended, restated, or otherwise modified and in effect, the “Current
Spread Agreement”), pursuant to which Purchaser will purchase and assume all
right, title and interest in the excess servicing spread with respect to a pool
of residential mortgage loans to be serviced by Seller;

WHEREAS, Seller desires to retain the right to refinance the residential
mortgage loans in the pool, and Purchaser is willing to grant such right, as
long as the excess servicing spread with respect to the newly-originated
residential mortgage loans and replacement residential mortgage loans is
assigned to the Purchaser as described herein; and

WHEREAS, Purchaser and Seller desire to set forth the terms and conditions
pursuant to which residential mortgage loans in the pool may be refinanced.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon the terms and subject to
the conditions set forth herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

Section 1.01     Definitions

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:

Accepted Servicing Practices: With respect to any Mortgage Loan, those accepted
and prudent mortgage servicing practices (including collection procedures) which
are in accordance with the servicing practices and procedures as set forth in
the applicable Servicing Agreements, and in a manner at least equal in quality
to the servicing that Seller provides to mortgage loans which it owns in its own
portfolio.

Agency: The entity formerly known as the Federal Home Loan Mortgage Corporation,
or any successor thereto, the Federal National Mortgage Association, or any
successor thereto, the Government National Mortgage Association, or any
successor thereto, the Federal Housing Administration of the United States
Department of Housing and Urban Development, or any successor thereto, the
Department of Veterans Affairs, or any successor thereto.

 

1



--------------------------------------------------------------------------------

Agreement: As defined in the preamble hereof.

Agreement Date: As defined in the preamble hereof.

Ancillary Income: All incidental servicing fees (such as late fees, assignment
transfer fees, returned check fees, special services fees, amortization schedule
fees, HAMP fees, modification and incentive income and any interest or earnings
on funds deposited in an account maintained by the Seller as servicer with
respect to the Mortgage Loans, etc.) that are supplemental to the servicing
spread payable to the servicer pursuant to the Servicing Agreements.

Applicable Law: With reference to any Person, all laws (including common law),
statutes, regulations, ordinances, treaties, judgments, decrees, injunctions,
writs and orders of any court, governmental agency or authority and rules,
regulations, orders, directives, licenses and permits of any Governmental
Authority applicable to such Person or its property or in respect of its
operations.

Asset Purchase Agreement: The Asset Purchase Agreement, dated as of the date
hereof, by and between Nationstar Mortgage LLC, as purchaser, and Residential
Capital, LLC, Residential Funding, LLC, GMAC Mortgage, LLC, Executive Trustee
Services, LLC, ETS of Washington, Inc. and certain additional sellers identified
of Schedule A thereof, as sellers, together with all schedules and exhibits
thereto, as the same may be amended, supplemented or otherwise modified from
time to time.

Assignment Agreement: An assignment agreement substantially in the form of
Exhibit A to this Agreement or in such other form as mutually agreed upon by the
Parties.

Assignment Date: With respect to a Refinanced Mortgage Loan and its related
Mortgage Loan, the Distribution Date in the third calendar month following the
Refinanced Mortgage Loan’s Refinancing Date.

Available Portfolio: As defined in Section 3.04(a) hereof.

Bank: Wells Fargo Bank, National Association, or another financial institution
mutually agreed upon by the Parties or any successor thereto, each in its
capacity as “Bank” under the Future Spread Custodial Account Control Agreement
or the Future Spread Reserve Account Control Agreement, as applicable, or any
third party custodian or trustee in similar capacity under any replacement
account control agreements.

Base Servicing Fee: With respect to a Collection Period, an amount equal to the
product of (A) the aggregate outstanding principal balance of the Mortgage Loans
as of the related Measurement Date, (B) the Base Servicing Fee Rate and
(C) (i) in the case of the initial Collection Period, a fraction, the numerator
of which is the number of days in the period from

 

2



--------------------------------------------------------------------------------

and including the Closing Date to and including the last day of the initial
Collection Period, and the denominator of which is 360, and (ii) in the case of
all other Collection Periods, 1/12; provided that the Base Servicing Fee with
respect to any Mortgage Loan whose Servicing Agreement is terminated during a
Collection Period shall be pro-rated to the actual number of days within such
Collection Period in which such Mortgage Loan was serviced by Seller.

Base Servicing Fee Rate: 0.10% per annum.

Business Day: Any day other than (a) a Saturday or Sunday, (b) a day on which
banking institutions in the States of Texas or New York are authorized or
obligated by law or by executive order to be closed or (c) such other days as
agreed upon by the Parties.

Carryover Retained Amount: As defined in Section 3.03 hereof.

Closing Date: The Business Day in which the purchase by Seller of the Mortgage
Servicing Rights under the Asset Purchase Agreement has been consummated and all
conditions precedent to the execution and delivery of this Agreement have been
satisfied or waived.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Collateral: As defined in Section 2.02 hereof.

Collection Period: With respect to any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs.

Consolidated Tangible Net Worth: (i) The net worth of Seller and its
consolidated subsidiaries, on a combined basis, determined in accordance with
GAAP, minus (ii) all intangibles determined in accordance with GAAP (including
goodwill, capitalized financing costs and capitalized administration costs but
excluding originated and purchased mortgage servicing rights or retained
residual securities) and any and all advances to, investments in and receivables
held from affiliates; provided, however, that the non-cash effect (gain or loss)
of any mark-to-market adjustments made directly to stockholders’ equity for
fluctuation of the value of financial instruments as mandated under the
Statement of Financial Accounting Standards No. 133 (or any successor statement)
shall be excluded from the calculation of Consolidated Tangible Net Worth.

Control: The meaning specified in Section 8-106 of the UCC.

Credit File: Those documents, which may be originals, copies or electronically
imaged, pertaining to each Mortgage Loan, held by or on behalf of Seller in
connection with the servicing of the Mortgage Loan, which may include Mortgage
Loan Documents and the credit documentation relating to the origination of such
Mortgage Loan, and any documents gathered during the servicing of a Mortgage
Loan.

Current Mortgage Loan: A residential mortgage loan that is a “Mortgage Loan”
under the Current Spread Agreement.

 

3



--------------------------------------------------------------------------------

Current Spread Agreement: As defined in the recitals to this Agreement.

Custodian: A custodian of Credit Files or any part thereof as identified by the
Seller to the Purchaser in writing on or prior to the first Assignment Date as
the same may be amended and supplemented from time to time by the Seller by
providing a written notice of any such update to the Purchaser.

Distribution Date: The 10th day of each calendar month, or if such day is not a
Business Day, the prior Business Day, beginning in the month following the first
Assignment Date, or such other day as mutually agreed upon by Seller and
Purchaser.

Electronic Data File: A computer tape or other electronic medium generated by or
on behalf of Seller and delivered or transmitted to or on behalf of Purchaser
which provides information relating to the Mortgage Loans.

Eligible Servicing Agreement: Unless otherwise agreed to by the Purchaser, a
Servicing Agreement in respect of which the following eligibility requirements
have been satisfied:

(a) The Owner Consents relating to such Servicing Agreement have been obtained;

(b) such Servicing Agreement is in full force and effect, and is in all respects
genuine as appearing on its face or as represented in the books and records of
Seller, and no event of default, early amortization event, termination event, or
other event giving any party thereto (including with notice or lapse of time or
both) the right to terminate Seller as servicer thereunder for cause has
occurred and is continuing; provided, however, that with respect to any
Servicing Agreement and the occurrence of any event set forth in this clause
(b) which is based on a breach of a collateral performance test, such Servicing
Agreement shall remain an Eligible Servicing Agreement so long as no notice of
termination based on such breach has been given or threatened in writing and
subject to the restrictions set forth herein;

(c) Seller has not resigned or been terminated as servicer under such Servicing
Agreement and has no actual knowledge of any pending or threatened action to
terminate Seller, as servicer (whether for cause or without cause); and

(d) with respect to any Servicing Agreement relating to Non-Agency Mortgage
Loans, an agreement pursuant to which the Seller as servicer may not be
terminated without cause pursuant to such Servicing Agreement or if the Seller
as servicer may be terminated without cause, upon payment of a termination fee.

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the UCC.

Excess Refinancing Percentage: As defined in Section 3.03 hereof.

Expense Amount: As defined in Section 11.01(b) hereof.

Expense Amount Accountant’s Letter: As defined in Section 11.01(b) hereof.

 

4



--------------------------------------------------------------------------------

Expense Amount Tax Opinion: As defined in Section 11.01(b) hereof.

Expense Escrow Account: As defined in Section 11.01(b) hereof.

FHLMC Acknowledgment Agreement: The acknowledgment agreement by and among the
entity formerly known as the Federal Home Loan Mortgage Corporation, or any
successor thereto, Seller and NIC MSR IV LLC, in form and substance reasonably
acceptable to NIC MSR IV LLC, dated on or before the Closing Date, pursuant to
which the entity formerly known as the Federal Home Loan Mortgage Corporation,
or any successor thereto, consents to the sale of the excess servicing spread
and other arrangements specified therein.

FNMA Acknowledgment Agreement: The acknowledgment agreement by and among the
Federal National Mortgage Association, or any successor thereto, Seller and NIC
MSR V LLC, in form and substance reasonably acceptable to NIC MSR V LLC, dated
on or before the Closing Date, pursuant to which the Federal National Mortgage
Association, or any successor thereto, consents to the sale of the excess
servicing spread and other arrangements specified therein.

Future Excess Servicing Spread: The rights of Seller, severable from each (and
all) of the other rights under the applicable Servicing Agreements, to a
percentage of the Total Servicing Spread, which percentage is equal to the
Future Excess Servicing Spread Percentage.

Future Excess Servicing Spread Assignment Obligation: As defined in Section 3.01
hereof.

Future Excess Servicing Spread Percentage: A percentage equal to the Current
Excess Servicing Spread Percentage in the Current Spread Agreement.

Future Excess Servicing Spread Rights: As defined in Section 3.01 hereof.

Future Spread Custodial Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Third Party
Controlled Future Spread Custodial Account.

Future Spread Custodial Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any
successor thereto, or any other institution agreed upon by the Parties, as Bank,
dated as of the Closing Date, entered into with respect to the Third Party
Controlled Future Spread Custodial Account, as amended, restated, supplemented
or otherwise modified from time to time.

Future Spread Reserve Account: The account specified in the Future Spread
Reserve Account Control Agreement and maintained by Wells Fargo Bank, National
Association, or any successor thereto, or another third party custodian or
trustee selected by Purchaser.

Future Spread Reserve Account Agreement: The applicable deposit account
agreement and other related account documentation governing the Future Spread
Reserve Account.

 

5



--------------------------------------------------------------------------------

Future Spread Reserve Account Control Agreement: The account control agreement
among Seller, Purchaser and Wells Fargo Bank, National Association, or any
successor thereto, or any other institution agreed upon by the Parties, as Bank,
dated as of the Closing Date, entered into with respect to the Future Spread
Reserve Account, as amended, restated, supplemented or otherwise modified from
time to time.

Future Spread Reserve Account Deposit Event: As defined in Section 4.03(c)
hereof.

Future Spread Reserve Account Required Amount: As defined in Section 4.03(c)
hereof.

GAAP: Generally accepted accounting principles in the United States of America
as in effect from time to time set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board, or in such other statements by such other entity as may be in
general use by significant segments of the accounting profession, that are
applicable to the circumstances as of the date of determination.

GNMA Acknowledgment Agreement: The acknowledgment agreement by and among the
Government National Mortgage Association, or any successor thereto, Seller and
Purchaser, in form and substance reasonably acceptable to Purchaser, dated on or
before the Closing Date, pursuant to which the Government National Mortgage
Association, or any successor thereto, consents to the sale of the excess
servicing spread and other arrangements specified therein.

Governmental Authority: With respect to any Person, any nation or government,
any state or other political subdivision, agency or instrumentality thereof, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of its properties.

Grant: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of setoff against, deposit, set over or confirm.

HAMP: As defined in Section 8.06 hereof.

HAMP Loans: As defined in Section 8.06 hereof.

Holder Register: As defined in Section 12.15(b) hereof.

Indemnity Loan: As defined in Section 11.01(b) hereof.

Indemnity Loan Agreement: As defined in Section 11.01(b) hereof.

IRS: The United States Internal Revenue Service.

 

6



--------------------------------------------------------------------------------

Lien: Any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
charge, deposit, arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement.

Lockbox Account: An account maintained by Wells Fargo Bank, National Association
or another third party custodian or trustee selected by Purchaser for the
purpose of receiving Servicing Spread Collections.

Loss or Losses: Any and all direct, actual and out-of-pocket losses (including
any loss in the value in the Future Excess Servicing Spread), damages,
deficiencies, claims, costs or expenses, including reasonable attorneys’ fees
and disbursements, excluding (i) any amounts attributable to or arising from
overhead allocations, general or administrative costs and expenses, or any cost
for the time of any Party’s employees, (ii) consequential losses or damages
consisting of speculative lost profits, lost investment or business opportunity,
damage to reputation or operating losses, or (iii) punitive or treble damages;
provided, however, that the exclusions set forth in clauses (ii) and (iii) above
do not apply if and to the extent any such amounts are actually incurred in
payment to a third party or government entity.

Maximum Retained Refinancing Loan Amount: As defined in Section 3.03 hereof.

Measurement Date: With respect to any Collection Period, the first day of such
Collection Period.

MERS: Mortgage Electronic Registration Systems, Inc., or any successor thereto.

MI: Insurance provided by private mortgage insurance companies to make payments
on certain Mortgage Loans in the event that the related Mortgagor defaults in
its obligation in respect of the Mortgage.

Mortgage: Each of those mortgages, deeds of trust, security deeds or deeds to
secure debt creating a first lien on or an interest in real property securing a
Mortgage Note and related to a Mortgage Loan.

Mortgage Loan: A residential mortgage loan that satisfies the conditions set
forth in Section 3.02 and whose Future Excess Servicing Spread is assigned to
Purchaser hereunder in satisfaction of Seller’s Future Excess Servicing Spread
Assignment Obligation.

Mortgage Loan Documents: With respect to each Mortgage Loan, the documents and
agreements related to such Mortgage Loan required to be held by the applicable
Custodian, including, without limitation, the original Mortgage Note, and any
other documents or agreements evidencing and/or governing such Mortgage Loan.

Mortgage Loan Identification Date: With respect to a Refinanced Mortgage Loan
and its related replacement Mortgage Loan, the 25th day of the second calendar
month following the Refinanced Mortgage Loan’s Refinancing Date.

 

7



--------------------------------------------------------------------------------

Mortgage Note: With respect to any Mortgage Loan, the note or other evidence of
indebtedness of the Mortgagor, thereunder, including, if applicable, an allonge
and lost note affidavit.

Mortgage Servicing Rights: The rights and responsibilities of Seller with
respect to servicing the Mortgage Loans under the Servicing Agreements,
including any and all of the following if and to the extent provided therein:
(a) all rights to service a Mortgage Loan; (b) all rights to receive servicing
fees, Ancillary Income, reimbursements or indemnification for servicing the
Mortgage Loan, and any payments received in respect of the foregoing and
proceeds thereof; (c) the right to collect, hold and disburse escrow payments or
other payments with respect to the Mortgage Loan and any amounts actually
collected with respect thereto and to receive interest income on such amounts to
the extent permitted by Applicable Law; (d) all accounts and other rights to
payment related to any of the property described in this paragraph;
(e) possession and use of any and all Credit Files pertaining to the Mortgage
Loan or pertaining to the past, present or prospective servicing of the Mortgage
Loan; (f) to the extent applicable, all rights and benefits relating to the
direct solicitation of the related Mortgagors for refinance or modification of
the Mortgage Loans and attendant right, title and interest in and to the list of
such Mortgagors and data relating to their respective Mortgage Loans; and
(g) all rights, powers and privileges incident to any of the foregoing.

Mortgaged Property: The Mortgagor’s real property, securing repayment of a
related Mortgage Note, consisting of an interest in a single parcel of real
property, improved by a residential dwelling.

Mortgagor: An obligor under a residential mortgage loan.

New Mortgage Loan: As defined in Section 3.02(a)(i)(1) hereof.

Non-Agency Mortgage Loan: Any Mortgage Loan where the Owner is not an Agency.

Nonqualifying Income: Any amount that is treated as gross income for purposes of
Section 856 of the Code and which is not Qualifying Income.

Objection Notice: As defined in Section 4.03(c) hereof.

Opinion of Counsel: One or more written opinions, in form and substance
reasonably satisfactory to the recipient, of an attorney at law admitted to
practice in any state of the United States or the District of Columbia, which
attorney may be counsel for Seller or Purchaser, as the case may be.

Owner: With respect to a Mortgage Loan, the owner thereof.

Owner Consent: All agreements, including the FHLMC Acknowledgment Agreement, the
FNMA Acknowledgment Agreement and GNMA Acknowledgment Agreement, if applicable,
pursuant to which an Owner approves or consents to the sale of the Future Excess
Servicing Spread from Seller to the Purchaser and any other consents,
acknowledgements or similar instruments that may be required from an Owner in
connection with the transactions contemplated herein.

 

8



--------------------------------------------------------------------------------

Party or Parties: As defined in the preamble hereof.

Permitted Liens: Liens in favor of an Agency required pursuant to the applicable
Servicing Agreements.

Person: Any individual, partnership, corporation, limited liability company,
limited liability partnership, business entity, joint stock company, trust,
business trust, unincorporated organization, association, enterprise, joint
venture, government, any department or agency of any government or any other
entity of whatever nature.

Pledge Agreement: A collateral pledge agreement, to be entered into on or before
the Closing Date, between Seller and an Agency, pursuant to which Seller pledges
collateral to such Agency to secure its obligations to the applicable Agency
under the Servicing Agreement, the FHLMC Acknowledgment Agreement, FNMA
Acknowledgment Agreement or GNMA Acknowledgment Agreement, if applicable, and
other agreements, if required by the applicable Agency.

Power of Attorney: A Power of Attorney delivered by the Seller to the Purchaser
authorizing the Purchaser to enforce the right to payment of the Future Excess
Servicing Spread under the related Servicing Agreement solely in the event that
the Seller fails to enforce such right within 30 days after receiving written
notice of such failure from the Purchaser to the Seller.

Priority of Payments: As defined in Section 4.04 hereof.

Protected REIT: Any entity that (i) has elected to be taxed as a real estate
investment trust pursuant to Section 856 et seq. of the Code, (ii) owns a direct
or indirect equity interest in Purchaser, and (iii) is treated for purposes of
Section 856 of the Code as owning all or a portion of the assets of the
Purchaser or as receiving all or a portion of the Purchaser’s income.

Purchase Price: As defined in Section 4.01 hereof.

Purchaser: As defined in the preamble hereof.

Purchaser Indemnitees: As defined in Section 11.01(a) hereof.

Qualifying Income: Gross income that is described in Section 856(c)(2) or
856(c)(3) of the Code.

Quarterly Collection Period: As defined in Section 3.03 hereof.

Refinanced Mortgage Loan: A Current Mortgage Loan or a Mortgage Loan that has
been refinanced in whole or in part by Seller or an affiliate thereof.

 

9



--------------------------------------------------------------------------------

Refinancing Date: The date on which a Current Mortgage Loan or Mortgage Loan is
refinanced by Seller or an affiliate thereof.

Refinancing Split Percentage: As defined in Section 3.03 hereof.

REIT Qualification Ruling: As defined in Section 11.01(b) hereof.

REIT Requirements: The requirements imposed on REITs pursuant to Sections 856
through and including 860 of the Code.

Related Collection Period: With respect to an Assignment Date, the Collection
Period in the third calendar month prior to such Assignment Date, and with
respect to a Mortgage Loan Identification Date, the second calendar month prior
to such Mortgage Loan Identification Date.

Related Escrow Accounts: Mortgage Loan escrow/impound accounts maintained by
Seller relating to the Mortgage Servicing Rights, including accounts for buydown
funds, real estate taxes and MI, flood and hazard insurance premiums.

Release Document: As defined in Section 11.01(b) hereof.

Remaining Expected Total Servicing Spread: As defined in Section 4.03(c) hereof.

Replacement Portfolio: As defined in Section 3.04(a) hereof.

Replacement Shortfall: As defined in Section 3.03 hereof.

Requirement of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

Retained Portfolio: As defined in Section 3.04(a) hereof.

Retained Servicing Spread: The rights of Seller, severable from each (and all)
of the other rights under the applicable Servicing Agreements, to a percentage
of the Total Servicing Spread, which percentage is equal to 100% minus the
Future Excess Servicing Spread Percentage.

Sales Proceeds: The proceeds received upon a sale (approved by the Parties) of
the Total Servicing Spread (except without giving effect to clause (c) of the
definition thereof), in whole or in part, including through a sale in accordance
with Section 8.12.

Schedule of Mortgage Loans: The list of Mortgage Loans whose Future Excess
Servicing Spread has been assigned to Purchaser pursuant to this Agreement and
maintained as Exhibit C hereto.

Selection Period: As defined in Section 3.04(b) hereof.

 

10



--------------------------------------------------------------------------------

Seller: As defined in the preamble hereof.

Seller Indemnitees: As defined in Section 11.02 hereof.

Servicing: The responsibilities, with respect to servicing the Mortgage Loans,
under the Servicing Agreements.

Servicing Agreements: The servicing agreements, as amended from time to time,
and any waivers, consent letters, acknowledgments and other agreements under
which Seller is the servicer of the Mortgage Loans relating to the Mortgage
Servicing Rights and governing the servicing of the Mortgage Loans, or with
respect to Mortgage Loans owned by the Seller, the credit and collection
standards, policies, procedures and practices of Seller relating to residential
mortgage loans owned and serviced by Seller.

Servicing Spread Collections: For each Collection Period, the funds collected on
the Mortgage Loans and allocated as the servicing compensation payable to Seller
as servicer of the Mortgage Loans with respect to such Collection Period
pursuant to the applicable Servicing Agreements, other than Ancillary Income
and, for the avoidance of doubt, other than reimbursements received for advances
and other out-of-pocket expenditures from an Owner by Seller in accordance with
the Servicing Agreements.

Solvent: With respect to any Person as of any date of determination, (a) the
value of the assets of such Person is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
as determined in accordance with GAAP, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature and (c) such Person does
not have unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

Third Party Assignee: As defined in Section 12.15 hereof.

Third Party Assignment: As defined in Section 12.15 hereof.

Third Party Future Spread Agreement: As defined in Section 12.15 hereof.

Third Party Claim: As defined in Section 11.01 and Section 11.02, as applicable.

Third Party Controlled Future Spread Custodial Account: The account specified in
the Future Spread Custodial Account Control Agreement and maintained by Wells
Fargo Bank, National Association, or any successor thereto, or another third
party custodian or trustee selected by Purchaser, into which all Servicing
Spread Collections, all Sales Proceeds and all Servicing Agreement termination
payments in respect of the Mortgage Loans shall be deposited.

Total Servicing Spread: For each Collection Period on and after the Closing
Date, the sum of the following: (a) the Servicing Spread Collections received
during such Collection Period and remaining after payment of the Base Servicing
Fee; (b) all other amounts payable by

 

11



--------------------------------------------------------------------------------

an Owner to Seller (or Purchaser under an Owner Consent) with respect to the
Mortgage Servicing Rights for Mortgage Loans, including any termination fees
paid by an Owner to Seller for terminating Seller as the servicer of any of the
Mortgage Loans, but for the avoidance of doubt, excluding all Ancillary Income
and reimbursements received for advances and other out-of-pocket expenditures
from an Owner by Seller in accordance with the Servicing Agreements and (c) all
Sales Proceeds received during such Collection Period.

Transaction Documents: The Future Spread Custodial Account Agreement, the Future
Spread Custodial Account Control Agreement, the Future Spread Reserve Account
Agreement, the Future Spread Reserve Account Control Agreement, the Current
Spread Agreement and this Agreement.

UCC: The Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.

Section 1.02    General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

(a) The terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) Accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) References herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(d) A reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) The words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) The term “include” or “including” shall mean without limitation by reason of
enumeration.

ARTICLE II

ITEMS TO BE DELIVERED

Section 2.01    Items to be Delivered.

.

 

12



--------------------------------------------------------------------------------

(a) On the Agreement Date, subject to the satisfaction of the terms and
conditions herein, each of Seller and Purchaser shall deliver or cause to be
delivered duly executed copies of the following documents to which they are a
party or for which they are otherwise responsible as set forth below:

(i) This Agreement;

(ii) The Current Spread Agreement and all agreements, certificates, opinions and
instruments required to be delivered under the Current Spread Agreement on the
Agreement Date, if any;

(b) On the Closing Date, subject to the satisfaction of the terms and conditions
herein, each of Seller and Purchaser shall deliver or cause to be delivered duly
executed copies of the following documents to which they are a party or for
which they are otherwise responsible as set forth below:

(i) The executed Future Spread Custodial Account Agreement;

(ii) The executed Future Spread Custodial Account Control Agreement;

(iii) The executed Future Spread Reserve Account Agreement;

(iv) The executed Future Spread Reserve Account Control Agreement;

(v) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser
regarding due authorization, authority, and enforceability of the applicable
Transaction Documents to which Seller is a party, and regarding no conflicts
with other material Seller agreements;

(vi) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the characterization of the transfer of the Future Excess Servicing
Spread from Seller to Purchaser as a true sale for bankruptcy purposes;

(vii) An Opinion of Counsel of Seller, reasonably acceptable to Purchaser,
regarding the perfection of the assignment of Future Excess Servicing Spread to
Purchaser and the security interests granted hereunder;

(viii) The duly executed corporate certificate of Seller required by
Section 9.07;

(ix) A certificate of good standing of Seller dated as of a date within five
(5) Business Days prior to the Closing Date to be delivered by Seller;

(x) A secretary’s certificate of Seller attaching its organizational documents,
board resolutions and incumbency certificates;

 

13



--------------------------------------------------------------------------------

(xi) The duly executed corporate certificate of Purchaser required by
Section 10.05;

(xii) A certificate of good standing of Purchaser dated as of a date within five
(5) Business Days prior to the Closing Date to be delivered by Purchaser;

(xiii) A UCC-1 financing statement relating to the sale of the Future Excess
Servicing Spread and relating to the security interest of Purchaser in the Third
Party Controlled Future Spread Custodial Account and the Future Spread Reserve
Account, in form and substance reasonably acceptable to Purchaser; and

(xiv) All agreements, certificates, opinions and instruments required to be
delivered under the Current Spread Agreement on the Closing Date.

(c) On or before the Assignment Date with respect to a Mortgage Loan, Seller
shall provide Purchaser with executed copies of the related Owner Consents, and
any amendments thereto.

(d) On or before the first Assignment Date, the executed Power of Attorney.

Section 2.02 Grant of Security Interest.

In order to secure Seller’s obligations to deliver the Future Excess Servicing
Spread and perform its obligations hereunder, Seller hereby Grants to Purchaser
a valid and continuing first priority and perfected Lien on and security
interest in all of Seller’s right, title and interest in, to and under, the
Third Party Controlled Future Spread Custodial Account and the Future Spread
Reserve Account, together with all amounts deposited therein from time to time
and all cash and non-cash proceeds thereof, in each case, whether now owned or
existing, or hereafter acquired and arising (the “Collateral”).

ARTICLE III

REPLACEMENT OF MORTGAGE LOANS

Section 3.01 Refinancing and Substitution of Mortgage Loans.

Subject to, and upon the terms and conditions of this Agreement, and, more
particularly, the conditions of this ARTICLE III, if Seller or any of its
affiliates refinances any Current Mortgage Loan or Mortgage Loan, it shall
designate a residential mortgage loan as a replacement Mortgage Loan pursuant to
this ARTICLE III and assign the Future Excess Servicing Spread with respect to
such replacement Mortgage Loan on the applicable Assignment Date to Purchaser as
provided in this Agreement (such obligations of Seller, the “Future Excess
Servicing Spread Assignment Obligation“), and the rights of Purchaser to such
Future Excess Servicing Spread, the “Future Excess Servicing Spread Rights“).

 

14



--------------------------------------------------------------------------------

Section 3.02 Criteria for Mortgage Loans.

(a) As of the applicable Assignment Date, unless otherwise agreed upon by Seller
and Purchaser, either:

(i) The Mortgage Loan shall satisfy the following criteria:

(1) The proceeds of such Mortgage Loan (the “New Mortgage Loan“) were use to
repay the Refinanced Mortgage Loan in whole or in part;

(2) All consents, if any, required by the applicable Owner to assign the related
Future Excess Servicing Spread with respect to the New Mortgage Loan shall have
been obtained;

(3) The servicing fee rate for the New Mortgage Loan is not less than 0.25% per
annum; and

(4) The New Mortgage Loan is secured by the same property as the Refinanced
Mortgage Loan; or

(ii) if Seller is unable to satisfy the conditions in Section 3.02(a)(i) after
using commercially reasonable efforts, Seller shall use its best efforts to
substitute the New Mortgage Loan with a Mortgage Loan satisfying the following
criteria:

(1) The servicing fee rate (which results in the Servicing Spread Collections)
for the Mortgage Loan is equal to or greater than the servicing fee rate of the
New Mortgage Loan; provided however if the servicing fee rate of the New
Mortgage Loan is less than 0.25% per annum, the servicing fee rate on the
Mortgage Loan is not less than 0.25% per annum;

(2) The interest accrual rate per annum on the Mortgage Loan is within 12.5
basis points per annum of the interest accrual rate on the New Mortgage Loan;

(3) The final maturity date of the Mortgage Loan is within six months of the
final maturity date of the New Mortgage Loan;

(4) The principal balance of the Mortgage Loan is no less than the principal
balance of the Refinanced Mortgage Loan;

(5) The remaining credit characteristics of the Mortgage Loan (other than as
specified in clauses (1), (2), (3) and (4) above) are substantially the same as
the credit characteristics of the New Mortgage Loan;

(6) The Mortgage Loan is current as of the applicable Assignment Date; and

 

15



--------------------------------------------------------------------------------

(7) The Mortgage Loan is not subject to any foreclosure or similar proceeding as
of the applicable Assignment Date; is not in process of any modification,
workout or other loss mitigation process; and is not involved in litigation.

(b) If a New Mortgage Loan would otherwise meet the criteria set forth in
Section 3.02(a)(i) and is still owned by Seller as of the Mortgage Loan
Identification Date, in lieu of a substitution pursuant to Section 3.02(a)(ii)
above, the Seller may include such New Mortgage Loan as a Mortgage Loan in the
Available Portfolio; provided (i) the servicing fee rate (which results in the
Servicing Spread Collections) for such Mortgage Loan shall be deemed to be
0.30% per annum and (ii) if at any time such Mortgage Loan fails to otherwise
meet the criteria set forth in Section 3.02(a)(i) (e.g. the Mortgage Loan is
sold to an Agency and the Seller is unable to obtain an Owner Consent), the
Seller shall be required to substitute a loan for such New Mortgage Loan
pursuant to Section 3.02(a)(ii) above.

(c) Notwithstanding the provisions of Section 3.02(a)(ii)(4), Seller shall not
be in breach of Section 3.01 on any Assignment Date if, after using best efforts
to select residential mortgage loans to substitute New Mortgage Loans pursuant
to Section 3.02(a)(ii), the aggregate outstanding principal balance of the
residential mortgage loans in the Available Portfolio as of such Assignment Date
is equal to or greater than 90% of the aggregate outstanding principal balance
of the New Mortgage Loans during the Related Collection Period as measured on
the opening of business on their respective Refinancing Date.

Section 3.03 Refinancing Incentives.

For any Assignment Date beginning with the Assignment Date in the sixth calendar
month after the Closing Date and subject to Section 4.04 hereof, Seller’s Future
Excess Servicing Spread Assignment Obligation shall be reduced by the Maximum
Retained Refinancing Loan Amount for such Assignment Date. For purposes of this
Section 3.03, the following definitions shall apply:

Replacement Shortfall: With respect to any Assignment Date and the Related
Collection Period, the aggregate outstanding principal balance of the New
Mortgage Loans that were originated by Seller or an affiliate thereof during the
Related Collection Period as measured on the opening of business on their
respective Refinancing Date, minus the aggregate outstanding principal balance
of the residential mortgage loans in the Available Portfolio as of such
Assignment Date.

Excess Refinancing Percentage: With respect to any Assignment Date, a percentage
equal to the excess, if any, of (a) a fraction, expressed as a percentage, the
numerator of which is equal to the aggregate principal balance of New Mortgage
Loans that were originated by Seller or an affiliate thereof over the Related
Collection Period and the two Collection Periods immediately prior to such
Related Collection Period (the “Quarterly Collection Period”) as measured on
their respective Refinancing Date, minus the aggregate Replacement Shortfall
over such Quarterly Collection Period, and the denominator of which is the
aggregate principal balance of all Mortgage Loans that voluntarily prepaid in
full over the Quarterly Collection Period (measured as of the date of such
prepayment), over (b) 35%.

 

16



--------------------------------------------------------------------------------

Refinancing Split Percentage: With respect to any Assignment Date, the
Refinancing Split Percentage shown in the column of the table below
corresponding to the Excess Refinancing Percentage therein:

 

Three Month Average Recapture

Percentage

  

Excess Refinancing

Percentage

  

Refinancing Split

Percentage

35% or Less    0%    0% > 35%, <= 40%    >0.00% and <=5.00%    25% > 40%, <= 45%
   >5.00% and <=10.00%    30% > 45%, <= 50%    >10.00% and <=15.00%    35%
> 50%, <= 55%    >15.00% and <=20.00%    40% > 55%, <= 60%    >20.00% and
<=25.00%    45% Greater than 60%    >25.00%    50%

Maximum Retained Refinancing Loan Amount: With respect to any Assignment Date,
an amount, not less than zero, equal to the sum of (a) the product of (i) the
Refinancing Split Percentage, if any, applicable to such Assignment Date,
(ii) the Excess Refinancing Percentage applicable to such Assignment Date and
(iii) the aggregate principal balance of New Mortgage Loans that were refinanced
with Seller or an affiliate thereof during the Related Collection Period, plus
(b) the Carryover Retained Amount, minus (c) the applicable Replacement
Shortfall.

Carryover Retained Amount: With respect to any Assignment Date beginning with
the Assignment Date in the seventh calendar month after the Closing Date, the
excess, if any, of the Maximum Retained Refinancing Loan Amount for the prior
Assignment Date over the aggregate outstanding principal balance of the Mortgage
Loans that were retained by Seller pursuant to this Section 3.03 on the prior
Assignment Date.

Section 3.04 Selection Procedures.

(a) Not later than the Mortgage Loan Identification Date, Seller shall
(i) notify Purchaser of the identity of each Current Mortgage Loan and each
Mortgage Loan that became a Refinanced Mortgage Loan during the Related
Collection Period, (ii) calculate the Excess Refinancing Percentage, the
Refinancing Split Percentage, the Maximum Retained Refinancing Loan Amount and
the Carryover Retained Amount for the following Assignment Date, and notify
Purchaser of such amounts in writing, (iii) provide Purchaser with a list of
potential Mortgage Loans (the “Available Portfolio”), selected on the basis that
the Excess Refinancing Percentage is equal to zero, and (iv) provide Purchaser
with a list of residential mortgage loans selected from the Available Portfolio
to be designated as Mortgage Loans (the “Replacement Portfolio”) on the
following Assignment Date and a list of residential mortgage loans selected from
the Available Portfolio to be excluded from the pool of Mortgage Loans (the
“Retained Portfolio”) on the following Assignment Date in accordance with
Section 3.03.

 

17



--------------------------------------------------------------------------------

(b) Purchaser may submit an objection to the proposed Available Portfolio, the
proposed Replacement Portfolio or the proposed Retained Portfolio not later than
five Business Days following receipt of the notice of the proposed portfolios
pursuant to Section 3.04(a). If Purchaser submits an objection, Seller and Buyer
shall work together in good faith over the next five Business Days (the
“Selection Period”) to mutually agree on the Replacement Portfolio and the
Retained Portfolio. During the Selection Period, Seller may suggest alternative
Mortgage Loans that meet the criteria of Section 3.02. If Seller and Purchaser
are unable to agree on a Replacement Portfolio and a Retained Portfolio (if
applicable) by close of business on the Business Day prior to the Assignment
Date, Seller and Purchaser may modify the percentages in the definitions of
Future Excess Servicing Spread and Retained Servicing Spread and in the Priority
of Payments, as applicable, to reflect the relative values that Seller and
Purchaser would have had in the Future Excess Servicing Spread and Retained
Servicing Spread but for the inability of Seller and Purchaser to mutually agree
on such portfolios.

(c) Unless mutually agreed upon by Seller and Purchaser, the Retained Portfolio
and the Replacement Portfolio with respect to any Assignment Date shall satisfy
the following criteria:

(i) The aggregate outstanding principal balance of the residential mortgage
loans in the Retained Portfolio shall not exceed the Maximum Retained
Refinancing Loan Amount;

(ii) The weighted average servicing fee rate for the residential mortgage loans
in the Retained Portfolio shall be substantially equal to the weighted average
servicing fee rate for the Mortgage Loans in the Replacement Portfolio;

(iii) The weighted average interest accrual rate per annum of the residential
mortgage loans in the Retained Portfolio shall be within 12.5 basis points per
annum of the weighted average interest rate of the Mortgage Loans in the
Replacement Portfolio;

(iv) The weighted average final maturity date of the residential mortgage loans
in the Retained Portfolio shall be within six months of the weighted average
final maturity date of the Mortgage Loans in the Replacement Portfolio; and

(v) The remaining credit characteristics of the pool of residential mortgage
loans in the Retained Portfolio (other than as specified in clauses (ii),
(iii) and (iv) above) shall be substantially the same as the credit
characteristics of the pool of Mortgage Loans in the Replacement Portfolio.

(d) Exhibit D provides an example of the calculations to be made pursuant to
Section 3.04(c)(i).

 

18



--------------------------------------------------------------------------------

Section 3.05 Assignment of Future Excess Servicing Spread.

Subject to the satisfaction of the terms and conditions in this Agreement, on
each Assignment Date, Seller shall execute and deliver an Assignment Agreement
for the Future Excess Servicing Spread to be assigned on such Assignment Date
with respect to the Mortgage Loans included in the applicable Replacement
Portfolio; provided, however, that

(a) Purchaser shall be entitled to all Future Excess Servicing Spread and Seller
shall be entitled to all Retained Servicing Spread arising with respect to each
such Mortgage Loan on and after the Refinancing Date with respect to the related
Refinanced Mortgage Loan,

(b) Seller shall deposit all Servicing Spread Collections received with respect
to such Mortgage Loans on and after the Refinancing Date with respect to the
related Refinanced Mortgage Loans into the Third Party Controlled Future Spread
Custodial Account not later than the Assignment Date, and

(c) for each Mortgage Loan that was originated on or after the Refinancing Date
of the related Refinanced Mortgage Loan, Seller shall deposit all Servicing
Spread Collections with respect to amounts prepaid at the time of closing of
such Mortgage Loan, if applicable, into the Third Party Controlled Future Spread
Custodial Account not later than the Assignment Date.

ARTICLE IV

PAYMENTS AND DISTRIBUTIONS

Section 4.01 Purchase Price.

In full consideration for Purchaser’s right to receive any Future Excess
Servicing Spread assigned to Purchaser, and upon the terms and conditions of
this Agreement, Purchaser shall pay to Seller an amount (the “Purchase Price”)
that shall be determined by the Parties on the Closing Date in accordance with
Section 3.01 of the Current Spread Agreement.

Section 4.02 Payments by Purchaser.

Payment shall be made by Purchaser to Seller by wire transfer of immediately
available federal funds, to an account designated by Seller.

Section 4.03 Accounts.

(a) Lockbox Account. Seller shall inform the Mortgagors of Mortgage Loans to
remit their mortgage payments to the Lockbox Account. Payments of all Servicing
Spread Collections received on and after the first Assignment Date shall be
transferred from the Lockbox Account to the Third Party Controlled Future Spread
Custodial Account within one Business Day of receipt and identification thereof
and in any event, within two Business Days of receipt thereof. If Seller
receives any Servicing Spread Collections not remitted to the Lockbox Account,
it shall hold such funds in trust for the benefit of the Purchaser and deposit
such amounts to the Third Party Controlled Future Spread Account within two
Business Days of receipt thereof.

 

19



--------------------------------------------------------------------------------

(b) Third Party Controlled Future Spread Custodial Account.

(i) The Third Party Controlled Future Spread Custodial Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser, for the sole purpose of
receiving and disbursing all Servicing Spread Collections, Sales Proceeds and
Servicing Agreement termination payments with respect to the Mortgage Loans. The
Third Party Controlled Future Spread Custodial Account will be established
pursuant to the Future Spread Custodial Account Control Agreement with respect
to which Purchaser is an Entitlement Holder with Control. So long as permitted
by the Future Spread Custodial Account Control Agreement, Seller may direct the
disposition of funds in the Third Party Controlled Future Spread Custodial
Account strictly in accordance with the Priority of Payments. Upon any material
breach of a representation, warranty or covenant by Seller hereunder or during
the occurrence and continuance of a Future Spread Reserve Account Deposit Event,
Purchaser may elect to exercise Control over the Third Party Controlled Future
Spread Custodial Account. Seller agrees to take all actions reasonably
necessary, including the filing of appropriate financing statements, to protect
Purchaser’s interest in the Third Party Controlled Future Spread Custodial
Account.

(ii) Seller shall inform each Owner to remit the applicable portion of any
Servicing Agreement termination payments payable with respect to the Mortgage
Loans directly to the Third Party Controlled Future Spread Custodial Account.
Any termination payment to be directed to the Third Party Controlled Future
Spread Custodial Account shall be equal to the pro rata amount by which the
Mortgage Loans affected by such termination bear to all mortgage loans of Seller
affected by such termination, based upon the method in which such termination
payments are calculated in accordance with the applicable Servicing Agreement.

(iii) If Seller is to receive any Sales Proceeds, Seller shall direct the Person
making such payments to deposit such payments into the Third Party Controlled
Future Spread Custodial Account.

(iv) If Seller receives any amounts required to be deposited into the Third
Party Controlled Future Spread Custodial Account in error, Seller shall promptly
remit such funds to the Third Party Controlled Future Spread Custodial Account.

(c) Future Spread Reserve Account. The Future Spread Reserve Account will be
established with Wells Fargo Bank, National Association or with such other third
party custodian or trustee selected by Purchaser. The Future Spread Reserve
Account will be established pursuant to the Future Spread Reserve Account
Control Agreement with respect to which Purchaser is an Entitlement Holder with
Control. So long as permitted by the Future Spread Reserve Account Control
Agreement, Seller may direct the disposition of funds in the Future Spread
Reserve Account strictly in accordance with Section 4.05. Seller agrees to take
all actions reasonably necessary, including the filing of appropriate financing
statements, to protect Purchaser’s interest in the Future Spread Reserve
Account.

 

20



--------------------------------------------------------------------------------

If at any time Seller’s Consolidated Tangible Net Worth falls below the sum of
(x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on or
after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries or if Seller (considered together with its
consolidated subsidiaries) defaults in any indebtedness in excess of $10,000,000
(individually or in the aggregate) (each, a “Future Spread Reserve Account
Deposit Event”), Seller shall immediately notify Purchaser in writing that a
Future Spread Reserve Account Deposit Event has occurred. On each Distribution
Date upon which a Future Spread Reserve Account Deposit Event has occurred and
is continuing, Seller shall be required to transfer funds in the Third Party
Controlled Future Spread Custodial Account to the Future Spread Reserve Account
in accordance with the Priority of Payments until the amount of funds in the
Future Spread Reserve Account is equal to the Future Spread Reserve Account
Required Amount. The “Future Spread Reserve Account Required Amount” is equal to
25% of the fair market value as of the date the Future Spread Reserve Account
Deposit Event that is then-continuing first occurred of the Total Servicing
Spread expected to be paid over the expected remaining life of the Mortgage
Loans (the “Remaining Expected Total Servicing Spread”) determined in accordance
with the following paragraph. Seller shall immediately notify Purchaser in
writing if a Future Spread Reserve Account Deposit Event is no longer
continuing. Any funds in the Future Spread Reserve Account in excess of the
Future Spread Reserve Account Required Amount shall be released to Seller.

For purposes of determining the fair market value of the Remaining Expected
Total Servicing Spread, Purchaser shall submit its claim for determination of
the fair market value of the Remaining Expected Total Servicing Spread, together
with such back-up information it deems appropriate to justify such fair market
value (which value shall be considered the fair market value of the Remaining
Expected Total Servicing Spread for purposes of calculating the Future Spread
Reserve Account Required Amount until the final determination of such fair
market value in accordance with this paragraph). Within five (5) Business Days
of Seller’s receipt of such determination, Seller shall notify Purchaser in
writing of its acceptance or any objection to such determination of such fair
market value, and if Seller objects to such determination, such notice shall
include its own determination of such fair market value and any back-up
information as it deems appropriate to justify such fair market value (an
“Objection Notice”). In the event an Objection Notice is delivered, the parties
shall negotiate in good faith a resolution to such objection. In the event that
Seller and Purchaser are unable to resolve such objection within five
(5) Business Days of the delivery of such Objection Notice, Seller and Purchaser
shall appoint a mutually acceptable nationally recognized valuation expert to
determine such fair market value of the Remaining Expected Total Servicing
Spread. The determination of such valuation expert shall be binding on Seller
and Purchaser and the fees of such valuation expert shall be borne by Seller.

 

21



--------------------------------------------------------------------------------

Section 4.04 Priority of Payments.

On each Business Day, subject to the terms and conditions of the Future Spread
Custodial Account Control Agreement, Seller (or, after the delivery of an access
termination notice pursuant to the Future Spread Custodial Account Control
Agreement, Purchaser) shall direct the Bank to apply the monies in the Third
Party Controlled Future Spread Custodial Account in the following order of
priority (the “Priority of Payments”), in every case, after giving effect to
each prior item in the Priority of Payments on such Distribution Date:

(a) first, from amounts in the Third Party Controlled Future Spread Custodial
Account attributable to Servicing Agreement termination payments paid by an
Owner with respect to any Mortgage Loans, pro rata, (A) the Future Excess
Servicing Spread Percentage of such termination payments to Purchaser, and
(B) the Retained Excess Servicing Spread Percentage of such termination payments
to Seller; provided, that (I) prior to the distribution to Purchaser of any
termination payments pursuant to clause (A), such termination payments shall be
applied to the payment of any indemnity payments then due and payable to a
Seller Indemnitee pursuant to Section 11.02, and (II) prior to the distribution
to Seller of any termination payments pursuant to clause (B), such termination
payments shall be applied first, to the payment of any indemnity payments then
due and payable to a Purchaser Indemnitee pursuant to Section 11.01 and
second, for deposit to the Future Spread Reserve Account to the extent necessary
to cause the amount of funds on deposit in the Future Spread Reserve Account to
equal the Future Spread Reserve Account Required Amount;

(b) second, on any Business Day from and including the first Business Day of a
calendar month to but excluding the Distribution Date in such calendar month, at
the option of Seller, the Base Servicing Fee payable with respect to a prior
Collection Period for the Mortgage Loans to Seller; provided however, that, to
the extent that (i) the Seller is not permitted or is otherwise unable to
advance servicing fees relating to the Total Servicing Spread with respect to
the Mortgage Loans serviced under the related Servicing Agreement, (ii) the
related Servicing Agreement does not permit payment of servicing fees from
general collections, and (iii) the related Servicing Agreement does not allocate
liquidation proceeds to servicing fees first, payments from monies in the Third
Party Controlled Future Spread Custodial Account relating to the affected
Mortgage Loans shall be made pursuant to clause (d) below prior to this clause
(b);

(c) third, on each Distribution Date, to the extent not previously paid to
Seller in accordance with Section 4.04(b), any accrued and unpaid Base Servicing
Fee to Seller; provided however, that, to the extent that (i) the Seller is not
permitted or is otherwise unable to advance servicing fees relating to the Total
Servicing Spread with respect to the Mortgage Loans serviced under the related
Servicing Agreement, (ii) the related Servicing Agreement does not permit
payment of servicing fees from general collections, and (iii) the related
Servicing Agreement does not allocate liquidation proceeds to servicing fees
first, payments from monies in the Third Party Controlled Future Spread
Custodial Account relating to the affected Mortgage Loans shall be made pursuant
to clause (d) below prior to this clause (c);

(d) fourth, on each Distribution Date, pro rata, (A) to Purchaser, any Future
Excess Servicing Spread for the prior Collection Period (other than the portion
thereof consisting of termination payments paid pursuant to Section 4.04(a));
and (B) to Seller, any Retained Servicing Spread for the prior Collection Period
(other than the portion thereof

 

22



--------------------------------------------------------------------------------

consisting of termination payments paid pursuant to Section 4.04(a)); provided,
that (I) prior to the distribution to Purchaser of any Future Excess Servicing
Spread pursuant to clause (A), the Future Excess Servicing Spread shall be
applied to the payment of any indemnity payments then due and payable to a
Seller Indemnitee pursuant to Section 11.02, and (II) prior to the distribution
to Seller of any Retained Servicing Spread pursuant to clause (B), the Retained
Servicing Spread shall be applied first, to the payment of any indemnity
payments then due and payable to a Purchaser Indemnitee pursuant to
Section 11.01 and second, for deposit to the Future Spread Reserve Account to
the extent necessary to cause the amount of funds on deposit in the Future
Spread Reserve Account to equal the Future Spread Reserve Account Required
Amount; and

(e) fifth, on each Distribution Date, to Seller, any other amounts remaining on
deposit in the Third Party Controlled Future Spread Custodial Account.

All payments to Purchaser or Seller shall be made by wire transfer of
immediately available federal funds to an account designated by Purchaser or
Seller, as applicable.

Section 4.05 Withdrawals from the Future Spread Reserve Account.

On any Business Day, at the instruction of Purchaser, Seller shall direct the
Bank to apply funds in the Future Spread Reserve Account, if any, to the payment
of indemnity payments payable to a Purchaser Indemnitee pursuant to
Section 11.01. If on any Business Day a Future Spread Reserve Account Deposit
Event is not then continuing and all outstanding indemnity payments payable to
Purchaser Indemnitees have been paid in full, Seller may direct the Bank to
distribute any remaining funds in the Future Spread Reserve Account to, or as
directed by, Seller. If there are any funds remaining in the Future Spread
Reserve Account after the Future Excess Servicing Spread and all indemnity
payments payable to Purchaser Indemnitees have been paid in full, Seller shall
direct the Bank to distribute such remaining funds to, or as directed by,
Seller.

Section 4.06 Payment to Seller of Base Servicing Fee.

(a) Seller shall be entitled to payment of the Base Servicing Fee only to the
extent funds are available therefor in the Third Party Controlled Future Spread
Custodial Account in accordance with the Priority of Payments. Under no
circumstances shall Purchaser be liable to Seller for payment of the Base
Servicing Fee. In the event servicing of the Mortgage Loans is transferred to
sub-servicers for any reason, the servicing fees and expenses of such
sub-servicers shall be paid by Seller and in no event will the amount of
Servicing Spread Collections or termination payments otherwise allocable to the
Future Excess Servicing Spread be reduced due to the payment of sub-servicing
fees and expenses.

(b) The Base Servicing Fee with respect to a Mortgage Loan shall begin to accrue
as of the Collection Period prior to the applicable Assignment Date. In no event
shall Base Servicing Fees accrue concurrently on any day for a Refinanced
Mortgage Loan and for a Mortgage Loan.

 

23



--------------------------------------------------------------------------------

Section 4.07 Correction of Principal Balance Error.

If, subsequent to the payment of any amounts due hereunder to either party, the
outstanding principal balance of any Mortgage Loan is found to be in error, the
party benefiting from the error shall pay an amount sufficient to correct and
reconcile such amounts and shall provide a reconciliation statement and other
such documentation to reasonably satisfy the other party concerning the accuracy
of such reconciliation. Such amounts shall be paid by the proper party within
ten (10) Business Days from receipt of satisfactory written verification of
amounts due.

Section 4.08 Intent and Characterization.

(a) Seller and Purchaser intend that the assignments of the Future Excess
Servicing Spread pursuant to this Agreement and each Assignment Agreement
constitute valid sales of such Future Excess Servicing Spread from Seller to
Purchaser, conveying good title thereto free and clear of any Lien other than
Permitted Liens, and that the beneficial interest in and title to such Future
Excess Servicing Spread not be part of Seller’s estate in the event of the
bankruptcy of Seller. Seller and Purchaser intend and agree to treat the
transfer and assignment of the Future Excess Servicing Spread as an absolute
sale for tax purposes, and as an absolute and complete conveyance of title for
property law purposes. Except for financial accounting purposes, neither party
intends the transactions contemplated hereby to be characterized as a loan from
Purchaser to Seller.

(b) In the event (but only in the event) that the conveyance of the Future
Excess Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Future Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount equal to the
aggregate Purchase Price (as defined in the Current Spread Agreement).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Purchaser to enter into this Agreement, Seller represents
and warrants to Purchaser as of the Agreement Date, the Closing Date and as of
each Assignment Date as follows (or as of the date specified below, as
applicable):

Section 5.01 Due Organization and Good Standing.

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Seller is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary to service the Mortgage Loans. Seller has, in full force and effect
(without notice of possible suspension, revocation or impairment), all required
permits, approvals, licenses, and registrations to conduct all activities in all
states in which its activities with respect to the Mortgage Loans or the
Mortgage Servicing Rights require it to be licensed, registered or approved in
order to service the Mortgage Loans and own the Mortgage Servicing Rights,
unless the failure to obtain such permits, approvals, licenses and registrations
would not reasonably be expected to have a material adverse effect on Seller’s
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party.

 

 

24



--------------------------------------------------------------------------------

Section 5.02 Authority and Capacity.

Seller has all requisite limited liability company power, authority and capacity
to enter into this Agreement and each other Transaction Document to which it is
a party and to perform the obligations required of it hereunder and thereunder.
The execution and delivery of this Agreement and each other Transaction Document
and the consummation of the transactions contemplated hereby and thereby have
each been duly and validly authorized by all necessary limited liability company
action. This Agreement and each other Transaction Document to which it is a
party has been duly executed and delivered by Seller. This Agreement
constitutes, and each other applicable Transaction Document to which Seller is a
party constitutes or will constitute, a valid and legally binding agreement of
Seller enforceable in accordance with its terms, and no offset, counterclaim or
defense exists to the full performance by Seller of this Agreement or such other
Transaction Document, except as the same may be limited by bankruptcy,
insolvency, reorganization and similar laws affecting the enforcement of
creditors’ rights generally and by general equity principles.

Section 5.03 Owner Consents.

Prior to an Assignment Date, Seller has obtained all necessary and applicable
Owner Consents.

Section 5.04 Title to the Mortgage Servicing Rights.

As of an Assignment Date, Seller will be the lawful owner of the Mortgage
Servicing Rights, will be responsible for the maintenance of the Related Escrow
Accounts, and will have the sole right and authority to transfer the Future
Excess Servicing Spread as contemplated hereby. The transfer, assignment and
delivery of the Future Excess Servicing Spread shall be free and clear of any
and all claims, charges, defenses, offsets, Liens and encumbrances of any kind
or nature whatsoever other than Permitted Liens.

Section 5.05 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document by Seller, compliance with the terms hereof and thereof and
the consummation of the transactions contemplated hereby and thereby did not,
and will not, violate, conflict with, result in a breach of, constitute a
default under, be prohibited by or require any additional approval under its
certificate of formation or limited liability company agreement, any instrument
or agreement to which it is a party or by which it is bound or which affects the
Future Excess Servicing Spread, or any state or federal law, rule or regulation
or any judicial or administrative decree, order, ruling or regulation applicable
to it or to the Future Excess Servicing Spread.

 

25



--------------------------------------------------------------------------------

Section 5.06 No Accrued Liabilities.

There are no accrued liabilities of Seller with respect to the Mortgage Loans or
the Mortgage Servicing Rights or circumstances under which such accrued
liabilities will arise against Purchaser as purchaser of the Future Excess
Servicing Spread.

Section 5.07 Seller/Servicer Standing.

As of the applicable Assignment Date, Seller is approved by each applicable
Agency as a seller/servicer in good standing with the requisite financial
criteria and adequate resources to complete the transactions contemplated hereby
on the conditions stated herein. No event has occurred, including but not
limited to a change in insurance coverage, which would make the Seller unable to
comply with the applicable Agency eligibility requirements or which would
require notification to the applicable Agency. Furthermore, if at any time prior
to the termination of this Agreement, the Seller is unable to comply with any of
the Agency eligibility requirements, it shall immediately notify the Purchaser
that it is no longer an approved seller/servicer of mortgage loans for any
Agency which is an Owner of a Mortgage Loan.

Section 5.08 MERS Membership.

Seller is a member in good standing under the MERS system or another similar
system reasonable acceptable to the Purchaser.

Section 5.09 Owner Set-off Rights.

Seller has no actual notice, including any notice received from an Owner, or any
reason to believe, that, other than in the normal course of Seller’s business,
any circumstances exist that would result in Seller being liable to an Owner for
any amount due by reason of: (i) any breach of servicing obligations or breach
of mortgage selling warranty to an Owner under servicing agreements relating to
Seller’s entire servicing portfolio for such Owner (including without limitation
any unmet mortgage repurchase obligation), (ii) any unperformed obligation with
respect to mortgage loans that Seller is servicing for an Owner under the
regular servicing option or other mortgages subject to recourse agreements,
(iii) any loss or damage to an Owner by reason of any inability to transfer to a
purchaser of the servicing rights Seller’s selling and servicing
representations, warranties and obligations, or (iv) any other unmet obligations
to an Owner under a servicing contract relating to Seller’s entire servicing
portfolio with such Owner.

Section 5.10 Ability to Perform; Solvency.

Seller does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement. Seller is
Solvent and the sale of the Future Excess Servicing Spread will not cause Seller
to become insolvent. The sale of the Future Excess Servicing Spread is not
undertaken to hinder, delay or defraud any of the creditors of Seller. The
consideration received by Seller upon the sale of the Future Excess Servicing
Spread constitutes fair consideration and reasonably equivalent value therefor.

 

26



--------------------------------------------------------------------------------

Section 5.11 Obligations with Respect to Origination.

Seller shall remain liable for all obligations with respect to the origination
of each Mortgage Loan and, if applicable, for all obligations with respect to
the sale of such Mortgage Loan to the applicable Owner.

Section 5.12 Purchase of Mortgage Servicing Rights.

Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.

Section 5.13 No Actions.

There have not been commenced or, to the best of Seller’s knowledge, threatened,
any action, suit or proceeding which will likely materially and adversely affect
the consummation of the transactions contemplated by any Transaction Document.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES AS TO MORTGAGE

LOANS AND SERVICING

As further inducement to Purchaser to enter into this Agreement, Seller
represents and warrants to Purchaser, as of each Assignment Date (or as of the
date specified below, as applicable), as follows:

Section 6.01 Servicing Agreements; Applicable Laws.

Seller, the originator of the Mortgage Loan and each prior owner of the Mortgage
Servicing Rights has each performed its obligations in all material respects in
accordance with the terms of the related Mortgage Note, Mortgage, Servicing
Agreements and Applicable Law.

Section 6.02 Related Escrow Accounts.

All Related Escrow Accounts are being, and have been, maintained in accordance
with Applicable Law and in accordance with the Servicing Agreements and the
terms of the related Mortgages and other Mortgage Loan Documents; and, except as
to payments which are past due under Mortgage Notes, all balances required by
the Mortgages or other Mortgage Loan Documents to be paid to Seller for the
account of the Mortgagors are on deposit in the appropriate Related Escrow
Account.

 

27



--------------------------------------------------------------------------------

Section 6.03 No Purchaser Responsibility.

Purchaser shall have no responsibility, liability or other obligation whatsoever
under any Servicing Agreement or with respect to any Mortgage Loan, or to make
any advance thereunder, or to pay any servicing fees.

Section 6.04 Location of Credit Files.

All of the Mortgage Loan Documents are held by Custodians or, if held by Seller,
in the locations specified in Exhibit F, unless temporarily removed for
enforcement purposes in the normal course of servicing. Seller will notify
Purchaser in writing of any changes in locations of the Mortgage Loan Documents
held by Seller in Exhibit F.

Section 6.05 Representations Concerning the Future Excess Servicing Spread.

(a) Seller has not assigned, pledged, conveyed, or encumbered the Future Excess
Servicing Spread to any other Person (other than Permitted Liens) and
immediately prior to the sale of the Future Excess Servicing Spread, Seller was
the sole owner of the Future Excess Servicing Spread and had good and marketable
title thereto (subject to the rights of the applicable Owner under the Servicing
Agreements), free and clear of all Liens (other than Permitted Liens), and no
Person, other than Purchaser, has any Lien (other than Permitted Liens) on the
Future Excess Servicing Spread. No security agreement, financing statement,
equivalent security or lien instrument or continuation statement covering all or
any part of the Future Excess Servicing Spread which has been signed by Seller
or which Seller has authorized any other Person to sign or file or record, is on
file or of record with any public office, except such as may have been
terminated or filed by or on behalf of Purchaser.

(b) The sale and grant of a security interest by Seller to Purchaser of and on
the Future Excess Servicing Spread does not and will not violate any Requirement
of Law, the effect of which violation is to render void or voidable such
assignment.

(c) As contemplated under Section 4.08(b), upon the filing of financing
statements on Form UCC-1 naming Purchaser as “Secured Party” and Seller as
“Debtor”, and describing the Future Excess Servicing Spread, in the
jurisdictions and recording offices listed on Exhibit J attached hereto, the
sale and security interests granted hereunder in the Future Excess Servicing
Spread will constitute perfected first priority security interests under the UCC
in all right, title and interest of Purchaser in, to and under the Future Excess
Servicing Spread.

(d) Purchaser has and will continue to have the full right, power and authority
to pledge the Future Excess Servicing Spread, and the Future Excess Servicing
Spread may be further assigned without any requirement, in each case, subject
only to applicable Owner Consents.

(e) Each Servicing Agreement constitutes an Eligible Servicing Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As an inducement to Seller to enter into this Agreement, Purchaser represents
and warrants to Seller as of the Agreement Date, the Closing Date and as of each
Assignment Date as follows (or as of the date specified below, as applicable):

Section 7.01 Due Organization and Good Standing.

Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Purchaser is qualified to
transact business in each jurisdiction in which such qualification is deemed
necessary.

Section 7.02 Authority and Capacity.

Purchaser has all requisite limited liability company power, authority and
capacity to enter into this Agreement and each other Transaction Document to
which it is a party and to perform the obligations required of it hereunder and
thereunder. The execution and delivery of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby have each been duly and validly
authorized by all necessary limited liability company action. This Agreement
constitutes, and each other applicable Transaction Document to which Purchaser
is a party constitutes or will constitute, a valid and legally binding agreement
of Purchaser enforceable in accordance with its terms, and no offset,
counterclaim or defense exists to the full performance by Purchaser of this
Agreement or such other Transaction Document, except as the same may be limited
by bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles.

Section 7.03 Effective Agreements.

The execution, delivery and performance of this Agreement and each other
Transaction Document to which it is a party by Purchaser, its compliance with
the terms hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not violate, conflict with, result in a
breach of, constitute a default under, be prohibited by or require any
additional approval under its certificate of formation or limited liability
company agreement, any instrument or agreement to which it is a party or by
which it is bound, or any state or federal law, rule or regulation or any
judicial or administrative decree, order, ruling or regulation applicable to it,
in each case which violation, conflict, breach or requirement would reasonably
be expected to have a material adverse effect on Purchaser’s ability to perform
its obligations under this Agreement and any other Transaction Document to which
it is a party.

Section 7.04 Sophisticated Investor.

Purchaser is a sophisticated investor and its decision to acquire the Future
Excess Servicing Spread is based upon Purchaser’s own independent experience,
knowledge, due diligence and evaluation of this transaction. Purchaser has
relied solely on such experience, knowledge, due diligence and evaluation and
has not relied on any oral or written information provided by Seller other than
the representations and warranties made by Seller herein.

 

29



--------------------------------------------------------------------------------

Section 7.05 No Actions.

There shall not have been commenced or, to the best of Purchaser’s knowledge,
threatened any action, suit or proceeding against the Purchaser that will likely
materially and adversely affect the consummation of the transactions
contemplated hereby.

ARTICLE VIII

SELLER COVENANTS

Seller covenants and agrees as follows:

Section 8.01 Servicing Obligations.

(a) Seller shall pay, perform and discharge all liabilities and obligations
relating to the Servicing, including all liabilities and obligations under the
Mortgage Loan Documents, Applicable Law and the Servicing Agreements; and shall
pay, perform and discharge all the rights, obligations and duties with respect
to the Related Escrow Accounts as required by the Servicing Agreements, the
Mortgage Loan Documents, all Applicable Law and, with respect to any Mortgage
Loans owned by an Agency, such Agency.

(b) Under no circumstances shall Purchaser be responsible for the Servicing acts
and omissions of Seller or any other servicer or any originator of the Mortgage
Loans, or for any servicing related obligations or liabilities of any servicer
in the Servicing Agreements or of any Person under the Mortgage Loan Documents,
or for any other obligations or liabilities of Seller.

(c) Upon termination of any Servicing Agreement, Seller shall remain liable to
Purchaser and the applicable Owner for all liabilities and obligations incurred
by the servicer or its designee while Seller or its designee was acting as the
servicer thereunder.

(d) Seller shall conduct quality control reviews of its servicing operations in
accordance with industry standards and the requirements of each Agency relating
to the Mortgage Loans.

Section 8.02 Cooperation; Further Assurances.

Seller shall cooperate with and assist Purchaser, as reasonably requested, in
carrying out the purposes of this Agreement. Seller will cooperate and assist
Purchaser, as reasonably requested and at the reasonable expense of Purchaser,
in obtaining consents from any Owner as may be required or advisable to assign,
transfer, deliver, hypothecate, pledge, subdivide, finance or otherwise deal
with the Future Excess Servicing Spread. If Seller is terminated under any
Servicing Agreement, Seller shall cooperate fully and at its own expense in
transferring such Servicing. If Purchaser assigns all or any portion of its
Future Excess Servicing Spread or its other rights under this Agreement to a
Third Party Assignee, Seller will cooperate and assist any Third Party Assignee
in drafting and entering into a Third Party Future Spread Agreement in
accordance with Section 12.15.

 

30



--------------------------------------------------------------------------------

Section 8.03 Financing Statements.

Seller hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Purchaser may determine, in its sole discretion, are
necessary or advisable to perfect the sale of the Future Excess Servicing Spread
and the security interests granted to Purchaser in connection herewith. Seller
agrees to execute financing statements in form reasonably acceptable to
Purchaser and Seller at the request of Purchaser in order to reflect Purchaser’s
interest in the Future Excess Servicing Spread, the Third Party Controlled
Future Spread Custodial Account and the Future Spread Reserve Account.

Section 8.04 Supplemental Information.

From time to time after the applicable Assignment Date with respect to each
Mortgage Loan, Seller promptly shall furnish Purchaser such incidental
information, which is reasonably available to Seller, supplemental to the
information contained in the documents and schedules delivered pursuant to this
Agreement, as may reasonably be requested to monitor performance of the Mortgage
Loans and the payment of the Future Excess Servicing Spread.

Section 8.05 Access to Information.

From time to time, at such times as are reasonably convenient to Seller,
Purchaser or its designees may conduct audits or visit and inspect (a) any of
the Mortgage Loans or places where the Credit Files are located, to examine the
Credit Files, internal controls and procedures maintained by Seller and its
agents, and take copies and extracts therefrom, and to discuss Seller’s affairs
with its officers, employees and, upon notice to Seller, independent
accountants. Seller hereby authorizes such officers, employees and independent
accountants to discuss with Purchaser the affairs of Seller and (b) the Seller’s
servicing facilities for the purpose of satisfying the Purchaser that Seller,
has the ability to service the Mortgage Loans related to Mortgage Servicing
Rights in accordance with the standards set forth in the applicable Servicing
Agreement. Any audit provided for herein will be conducted in accordance with
Seller’s rules respecting safety and security on its premises, in accordance
with applicable privacy and confidentiality laws and without materially
disrupting operations.

Section 8.06 Home Affordable Modification Program.

With respect to any Mortgage Loans that have been modified or that are or will
be in a modification trial period as part of the U.S. Department of the
Treasury’s Home Affordable Modification Program (“HAMP”) (such Mortgage Loans,
the “HAMP Loans”), Seller represents and warrants that it will continue to
service such HAMP Loan in accordance with the HAMP terms and will ensure the
timely compliance and filing of any appropriate HAMP documentation with the
applicable regulator.

 

31



--------------------------------------------------------------------------------

Section 8.07 Distribution Date Data Tapes and Reports.

Seller shall deliver the following to Purchaser two Business Days prior to each
Distribution Date:

(a) An Electronic Data File in form and substance acceptable to Purchaser
containing, for each Current Mortgage Loan and each Mortgage Loan, principal,
interest and Servicing Spread Collections, and delinquency status (i.e. 30, 60,
90, FCL, REO) as of the last day of the prior Collection Period;

(b) A Summary Activity Report with respect to each of the pool of Current
Mortgage Loans and the pool of Mortgage Loans with respect to the prior
Collection Period containing:

(i) aggregate beginning principal balance as of the first and last date of the
Collection Period,

(ii) aggregate regular principal collected,

(iii) aggregate noncash principal,

(iv) aggregate interest collected,

(v) aggregate liquidation principal,

(vi) aggregate curtailments,

(vii) liquidations,

(viii) short sales,

(ix) aggregate principal balance of Refinanced Mortgage Loans, and (1) for each
Refinanced Mortgage Loan, the principal balance, the applicable servicing
spread, the final maturity date, the mortgage interest rate, the loan-to-value
ratio and the FICO score, and (2) for each Current Mortgage Loan and each
Mortgage Loan that was refinanced by a lender other than Seller or an affiliate
thereof, to the extent such information is known to Seller in the ordinary
course of business and the collection and delivery of such information does not
impose any additional and undue burden on Seller, the name of such lender and
the mortgage interest rate of the newly originated residential mortgage loan;

(c) A Delinquency Report with respect to the Current Mortgage Loans and Mortgage
Loans containing:

(i) The aggregate outstanding principal balance of the pool of Current Mortgage
Loans and the pool of Mortgage Loans and percentages of the aggregate
outstanding principal balance of the pool of Current Mortgage Loans and the pool
of Mortgage Loans in each of the following categories as of the last day of the
prior Collection Period:

 

32



--------------------------------------------------------------------------------

(1) Non-delinquent Mortgage Loans,

(2) 0-29 days delinquent,

(3) 30-59 days delinquent,

(4) 60-89 days delinquent,

(5) 90 days or more delinquent,

(6) Current Mortgage Loans and Mortgage Loans in Foreclosure,

(7) Current Mortgage Loans and Mortgage Loans with respect to which the related
Mortgaged Properties have become real estate owned properties, and

(8) Current Mortgage Loans and Mortgage Loans in which the Mortgagor is in
bankruptcy;

(ii) For each of the above categories, a roll report showing the migration of
Current Mortgage Loans and Mortgage Loans in such category from the last day of
the second prior Collection Period;

(d) A Disbursement Report for such Distribution Date containing:

(i) The Servicing Spread Collections for the prior Collection Period,

(ii) The Base Servicing Fee paid to Seller,

(iii) The amount of the Future Excess Servicing Spread paid to Purchaser,

(iv) The amount of funds, if any, transferred to the Future Spread Reserve
Account,

(v) The amount of Purchaser Indemnitees, if any, paid from each of the Third
Party Controlled Future Spread Custodial Account or the Future Spread Reserve
Account, and

(vi) The amount of funds paid to Seller from the Future Spread Reserve Account.

 

33



--------------------------------------------------------------------------------

Section 8.08 Financial Statements and Officer’s Certificates.

(a) If Seller’s financial statements are not filed with the U.S. Securities and
Exchange Commission and are not publicly available, Seller shall deliver to
Purchaser copies of Seller’s most recent audited quarterly financial statements
within 45 days of the end of each of Seller’s fiscal quarters and its most
recent audited annual financial statements within 90 days of the end of each of
Seller’s fiscal years.

(b) Within 45 days of the end of each of Seller’s fiscal quarters, Seller shall
deliver to Purchaser a certificate from a duly authorized officer of Seller
certifying (i) whether or not Seller has a Consolidated Tangible Net Worth of at
least the sum of (x) $250,000,000 and (y) 50% of the proceeds from any issuance
of equity on or after the date hereof by Seller, Nationstar Mortgage Holdings
Inc. or any of Seller’s consolidated subsidiaries (and shall provide a
calculation of its determination of its Consolidated Tangible Net Worth) and
(ii) whether or not Seller (considered together with its consolidated
subsidiaries) is in default in any indebtedness in excess of $10,000,000
(individually or in the aggregate).

Section 8.09 Monthly Management Calls.

Within five Business Days after each Distribution Date, Seller shall make its
management team and other appropriate officers and employees available to
Purchaser to discuss by telephone the performance of the Current Mortgage Loans
and Mortgage Loans and the performance of the parties under the Transaction
Documents.

Section 8.10 Timely Payment of Owner Obligations.

Seller shall pay all of its obligations to an Owner in a timely manner so as to
avoid exercise of any right of set-off by any Owner against Seller.

Section 8.11 Servicing Agreements.

Seller will service the Mortgage Loans in accordance with Accepted Servicing
Practices and will perform its obligations in all material respects in
accordance with the Servicing Agreements and Applicable Law. In particular,
Seller shall comply with any advancing obligation under the Servicing
Agreements. Without the express written consent of Purchaser (which consent may
be withheld in its absolute discretion), Seller shall not (a) cancel, terminate
or amend any Mortgage Servicing Rights, (b) expressly provide any required
consent to any termination, amendment or modification of any Servicing
Agreements either verbally or in writing, (c) expressly provide any required
consent to any termination, amendment or modification of any other servicing
agreements or enter into any other agreement or arrangement with the applicable
Owner that may be reasonably material to Purchaser either verbally or in
writing, (d) expressly or verbally waive any material default under or breach of
any Servicing Agreement by the applicable Owner that may be material to the
Purchaser (in Purchaser’s reasonable determination) or (e) take any other action
in connection with any such Servicing Agreement that would impair in any
material respect the value of the interests or rights of the Purchaser
hereunder. Seller shall conduct its business and perform its obligations under
the Servicing Agreements in a manner such that the applicable Owner will not
have cause to terminate any Servicing Agreement. Notwithstanding the foregoing,
in no event will the

 

34



--------------------------------------------------------------------------------

prohibitions contained in this Section 8.11 apply to any amendments or
modifications of the Servicing Agreements applicable to Current Mortgage Loans
or Mortgage Loans owned by Seller which do not affect the Future Excess
Servicing Spread with respect to such Current Mortgage Loans or Mortgage Loans
and are not reasonably material to the Purchaser.

Section 8.12 Transfer of Mortgage Servicing Rights.

If Seller intends to assign, transfer or sell any of its Mortgage Servicing
Rights to a replacement servicer, to the extent permitted by applicable law,
(a) Seller shall consult with Purchaser and Purchaser shall participate in the
assignment, transfer and sale of such Mortgage Servicing Rights, and (b) Seller
shall obtain the written consent of Purchaser, granted by the Purchaser in its
sole discretion, prior to any assignment, transfer or sale thereof.

Section 8.13 Consents to Transaction Documents.

Seller shall not terminate, amend, amend and restate, modify or waive any
conditions or provisions of any Transaction Document without the express written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned.

Section 8.14 Accounts.

Seller shall inform the Mortgagors of Mortgage Loans at its own expense to remit
their mortgage payments to the Lockbox Account, and any change in such
instructions shall only be permitted with the express written consent of
Purchaser.

Section 8.15 Notification of Certain Events.

Seller shall promptly notify Purchaser of any event which, with the passage of
time, could reasonably be expected to result in a termination of any servicing
agreement between Seller and any Owner. Seller shall provide Purchaser with
copies of any notices from the applicable Owner of any breach, potential breach,
default or potential default by Seller under any servicing agreement between
Seller and the applicable Owner, and with copies of any notices from any Owner
of any termination, potential termination or threatened termination of any
servicing agreement entered into between Seller and that Owner. Seller shall
promptly forward copies of any material notices received from any Owner or from
any Governmental Authority with respect to the Mortgage Loans. Seller shall
provide Purchaser with (a) copies of all amendments to the Transaction
Documents, the Servicing Agreements (other than with respect to Mortgage Loans
owned by Seller) and the agreements relating to Seller’s acquisition of the
Mortgage Servicing Rights, (b) with respect to Mortgage Loans owned by Seller,
copies of all material amendments to the Servicing Agreements, and (c) copies of
any other agreements Seller enters into with any Owner that may be reasonably
material to Purchaser, in each case, promptly after execution thereof.

Section 8.16 Financing; Pledge of Future Excess Servicing Spread.

Seller shall not pledge, obtain financing for, or otherwise permit any Lien of
any creditor of Seller to exist on, any portion of the Servicing Spread
Collections without the prior written consent of Purchaser. Seller’s financial
statements shall contain footnotes indicating that the Future Excess Servicing
Spread has been sold, and Seller does not maintain any ownership interest
therein.

 

35



--------------------------------------------------------------------------------

Section 8.17 Existence, etc.

Seller shall:

(a) preserve and maintain its legal existence, good standing and all of its
material licenses required to service the Mortgage Loans;

(b) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending and real estate settlement procedures) if failure to comply with such
requirements could be reasonably likely (either individually or in the
aggregate) to have a material adverse effect on its ability to perform its
obligations hereunder or under any other Transaction Document;

(c) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;

(d) not move its chief executive office or chief operating office from the
addresses referred to in Exhibit J unless it shall have provided Purchaser not
less than thirty (30) days prior written notice of such change;

(e) pay and discharge all material taxes, assessments and governmental charges
or levies imposed on it or its income or profits or on any of its property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained. Seller and its subsidiaries shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it;

(f) keep in full force and effect the provisions of its charter documents,
by-laws, operating agreements or similar organizational documents in each case
to the extent reasonably necessary to perform its obligations hereunder or under
any other Transaction Documents;

(g) keep in full force and effect all agreements and instruments by which it or
any of its properties may be bound and all applicable decrees, orders and
judgments, in each case to the extent reasonably necessary to perform its
obligations hereunder or under any other Transaction Document; and

(h) comply with its obligations under the Transaction Documents to which it is a
party and each other agreement entered into with an Owner.

 

 

36



--------------------------------------------------------------------------------

Section 8.18 Consent to Sub-Servicing.

Subject to the rights of the Owners, Seller will not permit any Person other
than Seller to service or sub-service the Mortgage Loans without the prior
written consent of Purchaser, in each case other than third-party vendors
customarily employed by servicers in the ordinary course of business in
accordance with prudent mortgage servicing practices.

Section 8.19 Nonpetition Covenant.

Seller shall not, prior to the date that is one year and one day after the
payment in full of the Future Excess Servicing Spread, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against Purchaser under any insolvency law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of Purchaser or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of Purchaser.

Section 8.20 Schedule of Mortgage Loans.

Seller shall maintain the Schedule of Mortgage Loans, which shall be updated as
of each Assignment Date. The information in the Schedule of Mortgage Loans
pertaining to the Mortgage Loans and the Mortgage Servicing Rights will be true
and correct in all material respects as of the date specified.

Section 8.21 True Sale Opinion.

Seller shall cause a written opinion of counsel to be furnished, in form and
substance satisfactory to Purchaser, dated the Closing Date with respect to the
characterization of the transfer of the Future Excess Servicing Spread by Seller
to Purchaser as a true sale. Purchaser may request additional opinions regarding
such characterization subsequent to the Closing Date as advised by Purchaser’s
counsel in light of changes in law and other circumstances. To the extent Seller
is unable to provide such opinions with respect to any Mortgage Loans, Seller
shall substitute such Mortgage Loans with residential mortgage loans have
substantially the same credit characteristics.

Section 8.22 Valuation.

As of the Closing Date, Purchaser shall have received an opinion reasonably
satisfactory to Purchaser that the Base Servicing Fee of the Mortgage Loans and
the Purchase Price of the Future Excess Servicing Spread is fair and reasonable.

Section 8.23 Material Documents.

Seller shall provide Purchaser with executed copies of all material agreements
and documents, and any amendments thereto, as of each Assignment Date relating
to Seller’s acquisition of the related Mortgage Servicing Rights and the
servicing of the Mortgage Loans assigned.

 

 

37



--------------------------------------------------------------------------------

Section 8.24 Insurance.

The Seller shall maintain (a) general liability insurance, (b) errors and
omission insurance or blanket bond coverage and (c) fidelity bond insurance, in
each case, from reputable companies with coverage in amounts customarily
maintained by such similarly situated entities in the same jurisdiction and
industry as the Seller.

Section 8.25 Defense of Title.

The Seller warrants and will defend the right, title and interest of the
Purchaser in and to all Future Excess Servicing Spread against all adverse
claims and demands subject to Permitted Liens.

Section 8.26 Refinancing of Mortgage Loans.

Each agreement or arrangement that Seller enters into to purchase Mortgage
Servicing Rights shall be entered into on an arm’s length contractual basis in
the ordinary course of business and shall have market terms applicable for the
type of Mortgage Servicing Rights to be acquired thereby. Seller shall not enter
into any agreement or arrangement with a third party intended to encourage the
refinancing of any Mortgage Loan by any Person other than Seller.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser under this Agreement are subject to the
satisfaction of the following conditions as of the Closing Date:

Section 9.01 Correctness of Representations and Warranties.

The representations and warranties made by Seller in this Agreement and each
other Transaction Document to which Seller is a party to be made on or prior to
the Closing Date are true and correct in all material respects.

Section 9.02 Compliance with Conditions.

All of the terms, covenants, conditions and obligations of this Agreement and
each other Transaction Document required to be complied with and performed by
Seller on or prior to the Closing Date shall have been duly complied with and
performed in all material respects.

Section 9.03 Corporate Resolution.

Purchaser shall have received from Seller a certified copy of the Seller’s
corporate resolution approving the execution and delivery of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, together with such other certificates of
incumbency and other evidences of corporate authority as Purchaser or its
counsel may reasonably request.

 

 

38



--------------------------------------------------------------------------------

Section 9.04 No Material Adverse Change.

From the Agreement Date, there shall not have been any change to Seller’s
financial or operating condition or in the Mortgage Servicing Rights, the
Mortgage Loans, the Related Escrow Accounts or to Seller’s relationship with, or
authority from, the Agency that in each case will likely materially and
adversely affect the consummation of the transactions contemplated hereby or the
Future Excess Servicing Spread.

Section 9.05 Consents.

The Seller shall have obtained all consents, approvals or other requirements of
third parties required for the consummation of the transactions contemplated by
the Transaction Documents that are to be obtained on or prior to the Closing
Date, and the Seller shall have commenced servicing the Mortgage Loans under the
applicable Servicing Agreement. All actions of all Governmental Authorities
required to consummate the transactions contemplated by the Transaction
Documents and the documents related thereto shall have been obtained or made.

Section 9.06 Delivery of Transaction Documents.

Seller shall have delivered to Purchaser copies of each executed Transaction
Document that is to be entered on or prior to the Closing Date in the form and
substance acceptable to the Purchaser and each of the items required to be
delivered pursuant to Section 2.01 hereof.

Section 9.07 Certificate of Seller.

Seller shall have provided Purchaser a certificate, substantially in the form
attached hereto as Exhibit D, signed by an authorized officer of Seller dated as
of such date, applicable to the transactions contemplated by this Agreement, to
the effect that: (a) each of Seller’s representations and warranties made in
this Agreement and each other Transaction Document to which Seller is a party is
true and correct in all material respects as of such date; (b) all of the terms,
covenants, conditions and obligations of this Agreement and each other
Transaction Document to which Seller is a party that are required to be complied
with and performed by Seller at or prior to the Closing Date have been duly
complied with and performed in all material respects; (c) the conditions set
forth in Section 9.04 and Section 9.05 have been satisfied; and (d) as of the
Closing Date, Seller has a Consolidated Tangible Net Worth of at least the sum
of (x) $250,000,000 and (y) 50% of the proceeds from any issuance of equity on
or after the date hereof by Seller, Nationstar Mortgage Holdings Inc. or any of
Seller’s consolidated subsidiaries, and the Seller (considered together with the
Seller’s consolidated subsidiaries) is not in default in any indebtedness in
excess of $10,000,000 (individually or in the aggregate).

 

39



--------------------------------------------------------------------------------

Section 9.08 Opinions of Counsel

Seller’s counsel shall have delivered the Opinions of Counsel required pursuant
to Section 2.01(b)(v), Section 2.01(b)(vi) and Section 2.01(b)(vii).

Section 9.09 Good Standing Certificate of Seller

Seller shall have provided Purchaser a certificate of good standing of Seller,
dated as of a date within five (5) Business Days prior to the Closing Date.

Section 9.10 No Actions or Proceedings.

No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, any of the transactions contemplated by this Agreement and
the documents related hereto in any material respect.

ARTICLE X

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

The obligations of Seller under this Agreement are subject to the satisfaction
of the following conditions as of the Closing Date:

Section 10.01 Correctness of Representations and Warranties.

The representations and warranties made by Purchaser in this Agreement to be
made on or prior to the Closing Date are true and correct in all material
respects.

Section 10.02 Compliance with Conditions.

All of the terms, conditions, covenants and obligations of this Agreement
required to be complied with and performed by Purchaser on or prior to the
Closing Date shall have been duly complied with and performed in all material
respects.

Section 10.03 Corporate Resolution.

Seller shall have received from Purchaser a certified copy of its corporate
resolution approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, together with such other
certificates of incumbency and other evidences of corporate authority as Seller
or its counsel may reasonably request.

Section 10.04 No Material Adverse Change.

Since the Agreement Date, there shall not have been any change to Purchaser’s
financial condition that will likely materially and adversely affect the
consummation of the transactions contemplated hereby.

 

40



--------------------------------------------------------------------------------

Section 10.05 Certificate of Purchaser.

Purchaser shall have provided Seller a certificate, substantially in the form
attached hereto as Exhibit E, signed by an authorized officer of Purchaser dated
as of such date, applicable to the transactions contemplated by this Agreement,
to the effect that: (a) each of Purchaser’s representations and warranties made
in this Agreement is true and correct in all material respects as of such date;
(b) all of the terms, covenants, conditions and obligations of this Agreement
required to be complied with and performed by Purchaser at or prior to the
Agreement Date have been duly complied with and performed in all material
respects; and (c) the condition set forth in Section 10.04 has been satisfied.

Section 10.06 Good Standing Certificate of Purchaser

Purchaser shall have provided Seller a certificate of good standing of
Purchaser, dated as of a date within five (5) Business Days prior to the Closing
Date.

ARTICLE XI

INDEMNIFICATION

Section 11.01 Indemnification by Seller.

(a) Seller shall indemnify, defend and hold Purchaser, its affiliates and its
and their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Purchaser Indemnitees”) harmless from and
shall reimburse the applicable Purchaser Indemnitee for any Losses suffered or
incurred by any Purchaser Indemnitee after the Agreement Date which result from:

(i) Any material breach of a representation or warranty by Seller, or
non-fulfillment of any covenant or obligation of Seller, contained in this
Agreement;

(ii) Any servicing act or omission of any prior servicer relating to any
Mortgage Loan and any act or omission of any party related to the origination of
any Mortgage Loan;

(iii) Any act, error or omission of Seller in servicing any of the Mortgage
Loans, including improper action or failure to act when required to do so;

(iv) Any exercise of any rights of setoff or other netting arrangements by any
Owner against Seller that results in a decrease in Servicing Agreements
termination payments due to Seller with respect to the Mortgage Loans from such
Owner or in a shortfall of funds to pay the Future Excess Servicing Spread; and

 

 

41



--------------------------------------------------------------------------------

(v) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees resulting from any of the items described in
Section 11.01(a)(i)-(iv) above;

provided, however, that the applicable Purchaser Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Seller, which such failure of mitigation shall not relieve Seller
of its indemnification obligations in this Section 11.01(a) but may affect the
amount of such obligation; and further provided, that any Losses incurred by the
Purchaser Indemnitee pursuant to any attempt to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses shall be reimbursed
by Seller as part of its indemnification obligations in this Section 11.01(a).
Purchaser shall notify Seller promptly after receiving written notice of the
assertion of any litigation, proceedings, governmental investigations, orders,
injunctions, decrees or any third party claims subject to indemnification under
this Agreement (each, a “Third Party Claim”). Upon receipt of such notice of a
Third Party Claim, Seller shall have the right to assume the defense of such
Third Party Claim using counsel of its choice reasonably satisfactory to the
applicable Purchaser Indemnitee, but may not enter into any settlement without
the prior written consent of the applicable Purchaser Indemnitee, which shall
not be unreasonably withheld. A Purchaser Indemnitee shall have the right to
select separate counsel and to otherwise separately defend itself at its own
expense but shall not consent to the entry of a judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
consent of Seller, which consent shall not be unreasonably withheld. Any
exercise of such rights by a Purchaser Indemnitee shall not relieve Seller of
its obligations and liabilities under this Section 11.01(a) or any other
provision of this Agreement. With respect to any Third Party Claim subject to
indemnification under this Agreement, the applicable Purchaser Indemnitee shall
be required to cooperate in good faith with Seller to ensure the proper and
adequate defense of such Third-Party Claim. For the avoidance of doubt, Seller’s
obligations for Purchaser Indemnitees shall not be limited to funds available in
the Third Party Controlled Future Spread Custodial Account or the Future Spread
Reserve Account.

(b) REIT Requirements. Notwithstanding anything in Section 11.01(a), in the
event that counsel or independent accountants for the Protected REIT determine
that there exists a material risk that any amounts due to Purchaser under
Section 11.01(a) hereof would be treated as Nonqualifying Income upon the
payment of such amounts to Purchaser, the amount paid to Purchaser pursuant to
this Agreement in any tax year shall not exceed the maximum amount that can be
paid to Purchaser in such year without causing the Protected REIT to fail to
meet the REIT Requirements for such year, determined as if the payment of such
amount were Nonqualifying Income as determined by such counsel or independent
accountants to the Protected REIT. If the amount payable for any tax year under
the preceding sentence is less than the amount which Seller would otherwise be
obligated to pay to Purchaser pursuant to Section 11.01 of this Agreement (the
“Expense Amount”), then: (1) Seller shall place the Expense Amount into an
escrow account (the “Expense Escrow Account”) using an escrow agent and
agreement reasonably acceptable to Purchaser and shall not release any portion
thereof to Purchaser, and Purchaser shall not be entitled to any such amount,
unless and until Purchaser delivers to Seller, at the sole option of the
Protected REIT, (i) an opinion (an “Expense Amount Tax Opinion”) of the
Protected REIT’s tax counsel to the effect that such amount, if and to the

 

42



--------------------------------------------------------------------------------

extent paid, would not constitute Nonqualifying Income, (ii) a letter (an
“Expense Amount Accountant’s Letter”) from the Protected REIT’s independent
accountants indicating the maximum amount that can be paid at that time to
Purchaser without causing the Protected REIT to fail to meet the REIT
Requirements for any relevant taxable year, or (iii) a private letter ruling
issued by the IRS to the Protected REIT indicating that the receipt of any
Expense Amount hereunder will not cause the Protected REIT to fail to satisfy
the REIT Requirements (a “REIT Qualification Ruling” and, collectively with an
Expense Amount Tax Opinion and an Expense Amount Accountant’s Letter, a “Release
Document”); and (2) pending the delivery of a Release Document by Purchaser to
Seller, Purchaser shall have the right, but not the obligation, to borrow the
Expense Amount from the Escrow Account pursuant to a loan agreement (an
“Indemnity Loan Agreement”) reasonably acceptable to Purchaser that (i) requires
Seller to lend Purchaser immediately available cash proceeds in an amount equal
to the Expense Amount (an “Indemnity Loan”), and (ii) provides for (A) a
commercially reasonable interest rate and commercially reasonable covenants,
taking into account the credit standing and profile of Purchaser or any
guarantor of Purchaser, including the Protected REIT, at the time of such Loan,
and (B) a 15 year maturity with no periodic amortization.

Section 11.02 Indemnification by Purchaser.

Purchaser shall indemnify, defend and hold Seller, its affiliates and its and
their respective directors, managers, officers, employees, agents,
representatives and advisors (the “Seller Indemnitees”) harmless from and shall
reimburse the applicable Seller Indemnitee for any Losses suffered or incurred
by any Seller Indemnitee which result from:

(a) Any material breach of a representation or warranty by Purchaser, or
non-fulfillment of any covenant or obligation of Purchaser contained in this
Agreement; and

(b) Litigation, proceedings, governmental investigations, orders, injunctions or
decrees, the basis for which occurred after the Agreement Date, resulting from
any of the items described in Section 11.02(a) above;

provided, however, that the applicable Seller Indemnitee has taken all
commercially reasonable and appropriate actions to mitigate any such losses,
damages, deficiencies, claims, causes of action or expenses as reasonably
requested by Purchaser, which such failure of mitigation shall not relieve
Purchaser of its indemnification obligations in this Section 11.02 but may
affect the amount of such obligation; and further provided, that any Losses
incurred by the Seller Indemnitee pursuant to any attempt to mitigate any such
losses, damages, deficiencies, claims, causes of action or expenses shall be
reimbursed by Purchaser as part of its indemnification obligations in this
Section 11.02. Seller shall notify Purchaser promptly after receiving written
notice of the assertion of any litigation, proceedings, governmental
investigations, orders, injunctions, decrees or any third party claims subject
to indemnification under this Agreement (each, a “Third Party Claim”). Upon
receipt of such notice of a Third Party Claim, Purchaser shall have the right to
assume the defense of such Third Party Claim using counsel of its choice
reasonably satisfactory to the applicable Seller Indemnitee, but may not enter
into any settlement without the prior written consent of Purchaser, which shall
not be unreasonably withheld. A Seller Indemnitee shall have the right to select
separate counsel and to otherwise separately defend itself but shall not consent
to the entry of a judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld. Any exercise of such rights by a Seller
Indemnitee shall not relieve Purchaser of its obligations and liabilities under
this Section 11.02 or any other provision of this Agreement. With respect to any
Third Party Claim subject to indemnification under this Agreement, the
applicable Seller Indemnitee shall be required to cooperate in good faith with
Purchaser to ensure the proper and adequate defense of such Third-Party Claim.

 

 

43



--------------------------------------------------------------------------------

Section 11.03 Other Rights.

The Seller hereby acknowledges that, in addition to its rights under this
Agreement, the Purchaser is entitled to exercise its rights under the related
Owner Consent.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Costs and Expenses.

Purchaser and Seller shall each pay the expenses incurred by it or its
affiliates pursuant to the Current Spread Agreement in connection with the
transactions contemplated hereby.

Section 12.02 Confidentiality.

Each Party understands that in connection with this transaction, it has been
furnished and will be furnished Non-Public Personal Information and/or
Personally Identifiable Financial Information (as those terms are defined in
Sections 573.3(n) and (o) of the Office of Thrift Supervision Regulations on
Privacy of Consumer Information published at 12 C.F.R. Chapter V implementing
Title V of the Gramm-Leach-Bliley Act), and other information regarding the
policies and plans of the other Party and its affiliates that is and has been
designated as confidential and proprietary, and each Party agrees that it will
maintain the confidentiality of such information and will not disclose it to
others (except for its affiliates and its and their respective directors,
managers, officers, employees, financing sources, agents, representatives and
advisors), or use it except in connection with the proposed acquisition
contemplated by this Agreement, without the prior written consent of the Party
furnishing such information. Information which is generally known in the
industry concerning a Party or among such Party’s creditors generally or which
has been disclosed to the other Party by third parties who have a right to do so
shall not be deemed confidential or proprietary information for these purposes.
If Purchaser, any of its affiliates or any officer, director, employee or agent
of any of the foregoing is at any time requested or required to disclose any
information supplied to it in connection with the transactions contemplated
hereby, Purchaser agrees to provide Seller with prompt notice of such request(s)
so that Seller may seek an appropriate protective order and/or waive Purchaser’s
compliance with the terms of this Section 12.02. If Seller, any of its
affiliates or any officer, director, employee or agent of any of the foregoing
is at any time requested or required to disclose any information supplied to it
in connection with the transactions contemplated hereby, Seller agrees to
provide Purchaser with prompt notice of such request(s) so that Purchaser may

 

44



--------------------------------------------------------------------------------

seek an appropriate protective order and/or waive Seller’s compliance with the
terms of this Section 12.02. Notwithstanding the terms of this Section 12.02,
if, in the absence of a protective order or the receipt of a waiver hereunder,
Purchaser or Seller is nonetheless, in the opinion of its counsel, compelled to
disclose information concerning the other Party to any tribunal or else stand
liable for contempt or suffer other censure or penalty, Purchaser or Seller may
disclose such information to such tribunal without liability hereunder. If the
proposed acquisition is not consummated, each Party agrees to promptly return to
the other, promptly upon request, all confidential materials, and all copies
thereof, which have been furnished to it in connection with the transactions
contemplated hereby. For the avoidance of doubt, either Party may provide its
shareholders and creditors with a general description of this Agreement and any
related transactions, and, subject to the provisions of this Section 12.02,
information obtained from the reports provided by Seller pursuant to
Section 8.07.

Section 12.03 Broker’s Fees.

Each party hereto represents and warrants to the other that it has made no
agreement to pay any finder’s, agent’s, broker’s or originator’s fee arising out
of or in connection with the subject matter of this Agreement. In the event
Purchaser has entered or enters into an agreement to pay any finder’s, agent’s,
broker’s, advisor’s or originator’s fee arising out of or in connection with the
subject matter of this Agreement, Purchaser shall be solely responsible for all
such fees. The parties hereto shall indemnify and hold each other harmless from
and against any such obligation or liability and any expense incurred in
investigating or defending (including reasonable attorneys’ fees) any claim
based upon the other party’s actions in connection with such obligation.

Section 12.04 Relationship of Parties.

The Parties intend that the transactions contemplated in the Transaction
Documents constitute arms-length transactions among third parties. Nothing
contained in the Transaction Documents will establish any fiduciary,
partnership, joint venture or similar relationship between or among the Parties
except to the extent otherwise expressly stated therein.

Section 12.05 Survival of Representations and Warranties.

Each party hereto covenants and agrees that the representations and warranties
in this Agreement, and in any document delivered or to be delivered pursuant
hereto, shall survive the Agreement Date and each applicable Assignment Date.

Section 12.06 Notices.

All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid or by prepaid
overnight delivery service:

 

 

45



--------------------------------------------------------------------------------

(a) If to Purchaser, to:

Fortress Investment Group LLC

1345 Avenue of the Americas

New York, NY 10105

Attn: Brian Sigman

Chief Financial Officer

(212) 479-5343

 

  (b) If to Seller, to:

Nationstar Mortgage LLC

350 Highland Drive

Lewisville, Texas 75067

Attn: Amar Patel

or to such other address as Purchaser or Seller shall have specified in writing
to the other.

Section 12.07 Waivers.

Either Purchaser or Seller may, by written notice to the other:

(a) Extend the time for the performance of any of the obligations or other
transactions of the other; and

(b) Waive compliance with or performance of any of the terms, conditions,
covenants or obligations required to be complied with or performed by the other
hereunder.

The waiver by Purchaser or Seller of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

Section 12.08 Entire Agreement; Amendment.

This Agreement and the related Transaction Documents constitute the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersede all prior agreements with respect thereto. This Agreement
may be amended only in a written instrument signed by both Seller and Purchaser.

Section 12.09 Binding Effect.

This Agreement shall inure to the benefit of and be binding upon the Parties and
their successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their successors and
assigns, any rights, obligations, remedies or liabilities.

 

 

46



--------------------------------------------------------------------------------

Section 12.10 Headings.

Headings on the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 12.11 Applicable Law.

This Agreement shall be construed in accordance with the laws of the State of
New York and the obligations, rights and remedies of the parties hereunder shall
be determined in accordance with the laws of the State of New York, except to
the extent preempted by Federal law. This Agreement shall constitute a security
agreement under the laws of the State of New York. In addition to any other
rights available under this Agreement or otherwise available at law or in equity
but subject to the terms hereof, Purchaser shall have all rights and remedies of
a secured party with respect to the Collateral under the laws of the State of
New York and under any other applicable law to enforce the assignments and
security interests contained herein and, in addition, shall have the right,
subject to compliance with any mandatory requirements of applicable law and the
terms of this Agreement, to sell or apply any rights and other interests with
respect to the Collateral assigned or pledged hereby in accordance with the
terms hereof at public and private sale in accordance with the terms of this
Agreement. The parties agree to waive trial by jury in the event of any dispute
under this Agreement.

Section 12.12 Incorporation of Exhibits.

The Exhibits attached hereto shall be incorporated herein and shall be
understood to be a part hereof as though included in the body of this Agreement.

Section 12.13 Counterparts.

This Agreement may be executed in counterparts, each of which, when so executed
and delivered, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.

Section 12.14 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the rights of the parties hereto.

 

 

47



--------------------------------------------------------------------------------

Section 12.15 Assignment.

(a) Seller may not assign, transfer, sell or subcontract all or any part of this
Agreement, any interest herein, or any of the Seller’s interest in the Servicing
Spread Collections, other than the interest in the Total Servicing Spread sold
hereby, without the prior written consent of Purchaser, provided that any
successor to Seller must assume Seller’s obligations under this Agreement.
Purchaser shall have the unrestricted right to further assign, transfer,
deliver, hypothecate, pledge, subdivide or otherwise deal with its rights under
this Agreement on whatever terms Purchaser shall determine without the consent
of Seller; including the right to assign all or any portion of the Future Excess
Servicing Spread and to assign the related rights under this Agreement. If
Purchaser assigns any rights under this Agreement to a third party (a “Third
Party Assignment“), such third party (a “Third Party Assignee“) shall enter into
a new agreement (a “Third Party Future Spread Agreement“) with Seller or
Seller’s assignee that provides such Third Party Assignee with the same rights
with respect to the Future Excess Servicing Spread that Purchaser would have had
under this Agreement if the Third Party Assignment had not occurred.

(b) Seller shall maintain a register on which it enters the name and address of
each holder of the Future Excess Servicing Spread and each holder’s interest in
the Future Excess Servicing Spread (the “Holder Register”) for each transaction
described in Section 12.15(a). The entries in the Holder Register shall be
conclusive absent manifest error, and Seller shall treat each Person whose name
is recorded in the Holder Register as an owner of the Future Excess Servicing
Spread for all purposes of this Agreement notwithstanding any notice to the
contrary.

Section 12.16 Termination.

If the Current Spread Agreement is terminated on or prior to the Closing Date,
this Agreement shall terminate and neither Party shall have any further
obligations to the other Party hereunder.

Section 12.17 Third Party Beneficiaries.

This Agreement does not and is not intended to confer any rights or remedies
upon any person or entity other than Purchaser and Seller, except as provided in
Section 11.01 and in Section 11.02, provided that Purchaser and Seller reserve
the right to modify any term of, or terminate, this Agreement, without the
consent of any Purchaser Indemnitee or Seller Indemnitee.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties to this Agreement has caused
this Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

NIC MSR VII LLC

Purchaser

By:   /s/ Brian Sigman Name:   Brian Sigman Title:   Chief Financial Officer
NATIONSTAR MORTGAGE LLC Seller By:   /s/ Amar Patel

Name: Amar Patel

Title:   Executive Vice President

FUTURE SPREAD AGREEMENT FOR GNMA MORTGAGE LOANS

 

49



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT FOR MORTGAGE LOANS

Subject to, and upon the terms and conditions of the Future Spread Agreement for
GNMA Mortgage Loans, dated as of May 13, 2012 (the “Agreement”), by and between
Nationstar Mortgage LLC, a Delaware limited liability company (together with its
successors and assigns, the “Seller”) and NIC MSR VII LLC, a Delaware limited
liability company (together with its successors assigns, the “Purchaser”), as
may be amended, restated, or otherwise modified and in effect from time to time,
Seller hereby assigns, transfers and delivers to Purchaser all of Seller’s
right, title and interest in and to Future Excess Servicing Spread for each of
the Mortgage Loans set forth in Annex A attached hereto and all proceeds
thereof, and agrees that as of the applicable Assignment Date, the applicable
Mortgage Loan shall be deemed to be a “Mortgage Loan” for all purposes of the
Agreement. Capitalized terms used in this Assignment Agreement have the meanings
given to such terms in, or incorporated by reference into, the Agreement.

In the event (but only in the event) that the conveyance of the Future Excess
Servicing Spread is characterized by a court or governmental authority as
security for a loan rather than a sale, Seller will be deemed to have granted to
Purchaser, and Seller hereby grants to Purchaser, a security interest in all of
its right, title and interest in, to and under the Future Excess Servicing
Spread and all proceeds thereof as security for a loan in an amount of the
Purchase Price.

All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by Seller on or prior to the date
hereof have been duly complied with and performed in all material respects.

 

NATIONSTAR MORTGAGE LLC Seller By:    

Name:

Title:

 

50



--------------------------------------------------------------------------------

Annex A

[ATTACH ANNEX A, WHICH MAY BE ON COMPUTER TAPE, COMPACT DISK, OR MICROFICHE,

CONTAINING THE INFORMATION SET FORTH BELOW]

 

(a)

   (b)    (c)    (d)    (e)    (g)    (h)    (i)
(column (g) –
column (h))    (j)
([ ]% of column
(i))

Refinancing

Date

   Loan # of
Refinanced
Mortgage
Loan    Principal
Balance of
Refinanced
Mortgage
Loan    Loan # of
Mortgage
Loan    Principal
Balance of
Mortgage
Loan as of the
Assignment
Date    Servicing
Fee Rate    Base Servicing
Fee Rate    Net Servicing Fee
Rate    Future Excess
Servicing Spread

 

51



--------------------------------------------------------------------------------

EXHIBIT B

Example of calculations of Maximum Retained Refinancing Loan Amounts

 

Recaptured Loan Incentive

 

Range of Loans Retained as a Percentage of

Total Recapture

3 Month Avg

Recapture

 

Retained

Percentage(1)

 

Nationstar

 

Portfolio

35% or Less

  0%   0.00%   100.00%

> 35%, <= 40%

  25%   0.00% to 1.25%   100.00% to 98.75%

> 40%, <= 45%

  30%   1.50% to 3.00%   98.50% to 97.00%

> 45%, <= 50%

  35%   3.50% to 5.25%   96.50% to 94.75%

> 50%, <= 55%

  40%   6.00% to 8.00%   94.00% to 92.00%

> 55%, <= 60%

  45%   9.00% to 11.25%   91.00% to 88.75%

> 60%, <= 65%

  50%   12.50% to 15.00%   87.50% to 85.00%

> 65%, <= 70%

  50%   15.00% to 17.50%   85.00% to 82.50%

> 70%, <= 75%

  50%   17.50% to 20.00%   82.50% to 80.00%

Greater than 75%

  50%   20.00% to 32.50%   80.00% to 67.50%

 

1 

Represents the percentage of loans Seller retains above 35% recapture.

 

52



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF MORTGAGE LOANS

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT D

SELLER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,             , a [Vice President] of Nationstar Mortgage LLC (the “Company”),
pursuant to Section 9.07 of the Future Spread Agreement for GNMA Mortgage Loans
by and between NIC MSR VII LLC and the Company, dated as of May 13, 2012 (the
“Agreement”), hereby certify on behalf of the Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof;

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;

(iii) The conditions set forth in Section 9.04 and Section 9.05 of the Agreement
have been satisfied; and

(iv) As of the date hereof, the Company has a Consolidated Tangible Net Worth
(as defined in the Agreement) of at least the sum of (x) $250,000,000 and
(y) 50% of the proceeds from any issuance of equity on or after the date of the
Agreement by the Company, Nationstar Mortgage Holdings Inc. or any of Company’s
consolidated subsidiaries, and the Company (considered together with its
consolidated subsidiaries) is not in default in any indebtedness in excess of
$10,000,000 (individually or in the aggregate).

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[            ]

 

By:      

 



--------------------------------------------------------------------------------

EXHIBIT E

PURCHASER’S OFFICER’S CERTIFICATE

(To be supplied on the Closing Date)

I,             , [POSITION] of NIC MSR LLC, the sole member of NIC MSR VII LLC
(the “Company”), pursuant to Section 10.05 of the Future Spread Agreement for
GNMA Mortgage Loans by and between the Company and Nationstar Mortgage LLC,
dated as of May 13, 2012 (the “Agreement”), hereby certify on behalf of the
Company that:

(i) Each of the Company’s representations and warranties made in the Agreement
is true and correct in all material respects as of the date hereof; and

(ii) All of the terms, covenants, conditions and obligations of the Agreement
required to be complied with and performed by the Company at or prior to the
date hereof have been duly complied with and performed in all material respects;
and

(iii) The condition set forth in Section 10.04 have been satisfied.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[            ].

 

NIC MSR VII LLC

 

By: NIC MSR LLC, as member

By:      



--------------------------------------------------------------------------------

EXHIBIT F

LOCATION OF CREDIT FILES

350 Highland Drive

Lewisville, Texas 75067



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUMMARY REMITTANCE REPORT

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DELINQUENCY REPORT

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DISBURSEMENT REPORT

[SEPARATELY DELIVERED]



--------------------------------------------------------------------------------

EXHIBIT J

SELLER JURISDICTIONS AND RECORDING OFFICES

Chief Executive Office:

350 Highland Drive

Lewisville, Texas 75067

Recording Office:

Secretary of State, State of Delaware

 

60